Exhibit 10.20(B)

 

MONTBLEU LEASE AMENDMENT NO. 2

 

THIS MONTBLEU LEASE AMENDMENT NO. 2 (this “Amended and Restated Amendment”) is
made this 12th day of June, 2009 (the “Effective Date”), by and between the
Edgewood Companies, a Nevada corporation formerly known as Park Cattle Co.,
(“Park”), as Landlord, and Columbia Properties Tahoe, LLC, a Nevada limited
liability company (“CPT”). Park, as Landlord, and CPT, as Tenant, are sometimes
referred to individually as a “Party” and collectively as the “Parties”. Terms
not otherwise defined herein shall have the meanings ascribed to them in the
Original Lease (defined below).

 

W I T N E S S E T H

 

WHEREAS, Park, as Landlord, and Desert Palace, Inc., as Tenant entered into that
certain Amended and Restated Net Lease Agreement, dated January 1, 2000 (the
“Original Lease”), involving the Douglas County, Nevada, real property described
in the Original Lease.

 

WHEREAS, Desert Palace, Inc. assigned all of its right, title, benefits,
privileges, estate and interest in, to and under the Original Lease to CPT
pursuant to an Assignment and Assumption of Lease dated June 10, 2005.

 

WHEREAS, Park and CPT entered into that certain MontBleu Lease Amendment
effective April 2, 2008 (such amendment, before giving effect to this Amended
and Restated Amendment, the “Original Amendment”).

 

WHEREAS, on May 2, 2008, CPT, Tropicana Entertainment, LLC, a Delaware limited
liability company (“TropEnt”), and certain of their affiliates filed voluntary
petitions for relief under chapter 11 of title 11 of the United States Code in
the United States Bankruptcy Court for the District of Delaware.

 

WHEREAS, TropEnt, and certain of its affiliates filed that certain First Amended
Joint Plan of Reorganization (the “Plan”) of Tropicana Entertainment, LLC, which
as of the date hereof has been confirmed but has not yet become effective.

 

WHEREAS, this Amended and Restated Amendment is made pursuant to that certain
Order Authorizing the Debtors to (A) Assume and Assign Amended Leases for the
Lake Tahoe Horizon Casino and (B) Assume Amended Lease for the MontBleu Resort
Casino & Spa Properties (the “Assumption Order”). The effectiveness of this
Amended and Restated Amendment is not conditioned on the effectiveness of the
Plan.

 

WHEREAS, Park and CPT have agreed to make certain modifications to the Original
Amendment.

 

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, effective on the Effective Date, the Parties hereto agree
to amend and restate the Original Amendment in its entirety to read as follows:

 

1

--------------------------------------------------------------------------------


 

I.                                              The Parties agree that the
Original Amendment is hereby deleted in its entirety; and that from and after
the Effective Date, the terms set forth in the Original Lease and this Amended
and Restated Amendment (collectively, the “Lease”) contain all of the lease
terms affecting the Premises. The Parties agree that a true, complete and
accurate copy of the Original Lease is attached hereto as Exhibit A.

 

II.                                     Section 1.2 of the Original Lease is
amended and restated in its entirety to read as follows:

 

The Original Term of this Lease shall commence at 12:01 a.m. on January 1, 2000
(the “Commencement Date”), and shall end at 11:59 p.m. on December 31, 2028 (the
“Original Term”).

 

Notwithstanding the foregoing, from and after January 1, 2018, Landlord may
terminate this Lease by giving Tenant six (6) months written notice of such
termination (the “Early Termination Date”), and by paying Tenant Fifteen Million
Dollars ($15,000,000.00) in cash on the Early Termination Date (the “Buy-Out
Right”). The provisions of Article XIV of this Lease shall apply to the Early
Termination Date. Landlord’s termination right as described in this section
shall continue from January 1, 2018 through the remainder of the Original Term
and through the Second Term (as defined in Article IV of this Lease), if any. In
the event that this Lease is assigned before January 1, 2018 and if Landlord
fails to exercise its right of first refusal under Section 10.4 of this Lease
(in a transaction where the Landlord would have the right to exercise its right
of first refusal), then the Landlord’s Buy-Out Right set forth in this
Section 1.2 shall terminate and be of no further force or effect.
Notwithstanding the foregoing, Landlord shall have no right to exercise the
Buy-Out Right so long as either Tropicana Entertainment, LLC, a Delaware limited
liability company (“Tropicana Entertainment”) (for the period prior to which the
Plan becomes effective), or Tropicana Entertainment, Inc., a Delaware
corporation (for the period after which the Plan becomes effective) (each such
entity being referred to herein as “Tropicana”, as the case may be) owns and
controls, directly or indirectly, through one or more of its affiliates, at
least seventy percent (70%) of the economic and the voting interests of the
entity that is the tenant under this Lease (the “Threshold Interest”). If
Tropicana ever does not own the Threshold Interest, Landlord shall have the
right to exercise the Buy-Out Right as provided above. Not less than fifteen
(15) business days after Landlord’s written request, Tenant will provide
Landlord a current organizational chart of Tenant and all of Tenant’s parents
and affiliates which would have a bearing on determining whether Tropicana
maintains the Threshold Interest, certified as true and correct by an officer of
Tropicana (or successor of Tropicana), showing the ownership interests held by
all entities depicted in

 

2

--------------------------------------------------------------------------------


 

such chart. For the avoidance of doubt, direct or indirect transfers of the
ownership of Tropicana shall not under any circumstances result in Landlord
having the right to exercise the Buy-Out Right.

 

III.                            Article II of the Original Lease is amended and
restated in its entirety to read as follows:

 

Section 2.1                                 The Tenant shall pay to the Landlord
as rent for the Premises during the original term of this Lease and any renewal
terms (a) a fixed rent computed as provided in Section 2.2 or in Section 2.3, as
applicable, plus (b) annual percentage rent as and to the extent provided in
Section 2.4, plus (c) all property and excise taxes and other impositions
described in Article III.

 

Section 2.2                               Based upon the election made by the
Landlord pursuant to Section 15.2(b) of the Original Lease, the fixed rent for
the first Lease Year in which the assignment from Desert Palace, Inc. took place
is $5,374,478.78. During each subsequent Lease Year, the fixed rent will be
increased annually by the lower of five percent (5%) or the CPI Adjustment.

 

As used in this Section 2.2, the “CPI Adjustment” shall mean a fraction, the
numerator of which is the “Comparison Index” (as hereinafter defined), and the
denominator of which is the “Beginning Index” (as hereinafter defined). For the
purpose of this Section 2.2, the following terms shall be defined as noted
below:

 

(i)                           Index:     The “Index” for computing the increases
shall be the Consumer Price Index for “all items” in San Francisco (1984=100),
published by the United States Department of Labor, Bureau of Labor Statistics.

 

(ii)                        Beginning Index:     The “Beginning Index” shall be
defined as the Index published for the month ending December 31, 2004.

 

(iii)                               Comparison Index:     The “Comparison Index”
shall be defined as the Index published for December of the Preceding Lease Year
(as hereinafter defined).

 

In the event that the Bureau of Labor Statistics shall change the cycle for the
publication of the Consumer Price Index so that no Index number is published for
the month of December, then the Index for the nearest month before the month of
December shall be substituted. If the manner in which the Consumer Price Index
is determined by the Bureau of Labor Statistics shall be substantially revised,
an adjustment shall be made in such revised index which would produce the
results equivalent, as nearly as possible, to those which would have been
obtained if the Consumer Price Index had not been so revised. If the 1984
average shall no longer be used as an index of 100, such change shall constitute
a substantial revision. If the Consumer Price Index shall become unavailable to
the public because publication is discontinued, or

 

3

--------------------------------------------------------------------------------


 

otherwise, a comparable index based upon changes in the cost of living or
purchasing power of the consumer dollar published by any other governmental
agency or, if no such index shall be available, then a comparable index
published by a major bank or other financial institution or by a university or a
recognized financial publication shall be used to calculate the rental increases
required by this Section.

 

If this Lease terminates at a date which is not the end of a Lease Year, the
fixed rent for the last Lease Year will be the sum which bears the same
proportion to the rent which would be payable for a full year as the number of
days in the last Lease Year bears to 365. For purposes of this Lease, (a) the
term “Lease Year” means the twelve-month period beginning on January 1, 2000 and
each twelve-month period thereafter, and (b) the term “Preceding Lease Year”
means the Lease Year ending on the day immediately prior to the first day of the
Lease Year for which fixed rent is being determined.

 

Section 2.3                                      Notwithstanding the above
provisions of Section 2.2, so long as Tropicana retains the Threshold Interest,
as defined in Section 1.2 above, in Tenant, the fixed rent from May 1, 2009
through December 31, 2009 (prorated for the applicable portion of 2009) and for
the 2010 and 2011 Lease Years, shall be $4,000,000.00 per annum. Commencing with
the Lease Year beginning on January 1, 2012 and for each Lease Year thereafter,
the annual fixed rent Tenant shall pay Landlord for each Lease Year shall equal
the amount of the total fixed rent payable by Tenant (excluding any offsets,
credits or abatements) for the Lease Year ending on December 31, 2011,
multiplied by the CPI Adjustment (defined below). In no event shall the fixed
rent be reduced due to the CPI Adjustment. As used in this Section 2.3, the “CPI
Adjustment” shall mean a fraction, the numerator of which is the “Comparison
Index” (as hereinafter defined), and the denominator of which is the “Beginning
Index” (as hereinafter defined). For the purpose of this Section 2.3, the
following terms shall be defined as noted below:

 

(i)                                     Index:      The “Index” for computing
the increase shall be the Consumer Price Index for “all items” in San Francisco
(1984=100), published by the United States Department of Labor, Bureau of Labor
Statistics.

 

(ii)                                  Beginning Index:      The “Beginning
Index” shall be defined as the Index published for the month ending April 30,
2009.

 

(iii)                               Comparison Index:     The “Comparison Index”
shall be defined as the Index published for December of the Preceding Lease Year
(as hereinabove defined).

 

By way of example, (1) assuming that the Index does not decrease, the fixed rent
beginning January 1, 2012, would be equal to $4,000,000.00 times a fraction the
numerator of which is the

 

4

--------------------------------------------------------------------------------


 

Index as of December 31, 2011, and the denominator of which is the Index as of
April 30, 2009, and (2) assuming the Index does not increase, the fixed rent
beginning January 1, 2012, would remain $4,000,000.00.

 

In the event that the Bureau of Labor Statistics shall change the cycle for the
publication of the Consumer Price Index so that no Index number is published for
the month of December, then the Index for the nearest month before the month of
December shall be substituted. If the manner in which the Consumer Price Index
is determined by the Bureau of Labor Statistics shall be substantially revised,
an adjustment shall be made in such revised index which would produce the
results equivalent, as nearly as possible, to those which would have been
obtained if the Consumer Price Index had not been so revised. If the 1984
average shall no longer be used as an index of 100, such change shall constitute
a substantial revision. If the Consumer Price Index shall become unavailable to
the public because publication is discontinued, or otherwise, a comparable index
based upon changes in the cost of living or purchasing power of the consumer
dollar published by any other governmental agency or, if no such index shall be
available, then a comparable index published by a major bank or other financial
institution or by a university or a recognized financial publication shall be
used to calculate the rental increases required by this Section.

 

Section 2.4                                      So long as Tropicana retains
the Threshold Interest, the annual percentage rent (a) from May 1, 2009 through
December 31, 2009 and for the 2010 and 2011 Lease Years shall be equal to ten
percent (10%) of the amount by which Gross Revenues, as defined in Section 2.10
below, exceeds $50,000,000.00, and (b) for each Lease Year after the 2011 Lease
Year, the annual percentage rent shall be equal to ten percent (10%) of the
amount by which Gross Revenues exceeds the Breakpoint, as defined in Section 2.5
below, for that Lease Year.

 

Section 2.5                                      Within forty-five (45) days
after the close of each calendar quarter, the Landlord shall be furnished with a
statement certified by the Tenant’s Controller or Treasurer (or an officer
holding a similar title) setting forth the amount of Gross Revenues for the
immediately preceding calendar quarter. For each Lease Year beginning January 1,
2009, January 1, 2010 and January 1, 2011, when the total Gross Revenues for a
Lease Year has exceeded $50,000,000.00, accompanying the quarterly statement
shall be payment of percentage rent equal to ten percent (10%) of the total
Gross Revenues for the entire Lease Year in excess of $50,000,000.00, less any
percentage rent paid in any previous calendar quarter with respect to that Lease
Year. For each Lease Year beginning January 1, 2012 and for each Lease Year
thereafter, when the total Gross Revenues for a Lease Year exceeds the
Breakpoint, which is defined as the quotient obtained by dividing the fixed rent
for that Lease Year determined pursuant to Section 2.3 by ten percent expressed
as a decimal, or one-tenth (.10), accompanying each such quarterly statement
shall be

 

5

--------------------------------------------------------------------------------


 

payment of percentage rent in an amount equal to ten percent (10%) of the total
Gross Revenues for the entire Lease Year in excess of the Breakpoint, less any
percentage rent paid in a previous calendar quarter with respect to that Lease
Year.

 

Section 2.6                                      Within sixty (60) days after
the end of each Lease Year, the Landlord shall be furnished with a statement
certified by the Tenant’s Controller or Treasurer (or an officer holding a
similar title) of the amount of the Gross Revenues so reported for the Preceding
Lease Year, together with an appropriate accounting setting forth the amount of
percentage rent to which the Landlord was entitled for that Lease Year, the
amounts paid to the Landlord on account thereof, and the resulting balance due
the Landlord or the amount of overpayment which Landlord has received in the
event payments on account exceeded the percentage rent payable for the Preceding
Lease Year. Landlord will be paid any such balance due at the time of delivery
of said certified statement or if there has been such an overpayment, the amount
of said overpayment shall be credited against the fixed rent obligations for the
following Lease Year until such credit has been reduced to zero. Such statement
and accounting shall be supplemented not later than one hundred twenty days
after the end of each Lease Year with a statement of Gross Revenues for the
Lease Year just ended, reported upon by independent certified public
accountants, who may be the auditors for the Tenant or affiliates of the Tenant,
and a computation approved in writing by those independent certified public
accountants showing the percentage rent due because of Gross Revenues for the
Lease Year just ended, along with the payment of any indicated balance due.
Tenant shall also provide Landlord not later than one hundred twenty (120) days
after the end of each calendar year with Tenant’s audited GAAP financial
statement (which may be in the form of a supporting consolidating schedule as
part of consolidated audited financial statement for Tropicana or other parent
of Tenant) and not later than September 15 of each year with Tenant’s standard
financial statement required to be filed with the Nevada gaming authorities
pursuant to Nevada Gaming Regulation 6.070.

 

Section 2.7                                      In order to permit computation
of the percentage rent to be paid under Section 2.4, the Tenant shall keep all
accounting records required by applicable law and such other records as are
sufficient to furnish all of the information necessary to compute Gross
Revenues.

 

Section 2.8                                      If the Landlord reasonably
believes that there are grounds to question the percentage rent reported by
Tenant as being due, the Landlord shall have the right, but only once with
respect to each Lease Year of the Tenant and not later than one (1) year after
the end thereof, to cause an audit of the business of the Tenant to be conducted
at the Premises by a certified public accountant of the Landlord’s selection,
who is qualified, reputable and not engaged on a contingency fee basis, to
verify the amount set forth in the Tenant’s statement of Gross

 

6

--------------------------------------------------------------------------------


 

Revenues for such Lease Year. Such audit shall be conducted so as to not
unreasonably interfere with Tenant’s operations at the Premises. If a statement
of Gross Revenues made by the Tenant shall be found to be in error such that the
Tenant has underpaid annual percentage rent for the Lease Year of the Tenant
audited by an amount exceeding five percent (5%) of the percentage for such
Lease Year of the Tenant, the Tenant shall immediately pay within five
(5) working days the additional amount of percentage rent owed, plus the cost of
the audit. In all other events, the cost of the audit shall be paid solely by
the Landlord. The Tenant agrees to keep and maintain, at its offices, intact for
a period of one (1) year after the end of each Lease Year of the Tenant all of
the records, books, accounts and other data which are regularly kept by the
Tenant in the ordinary course of its business to establish the Tenant’s Gross
Revenues.

 

Section 2.9                                      During the term hereof, the
Tenant shall cause to be placed, and remain on file with the Nevada State Gaming
Control Board and the Nevada Gaming Commission or any successor agency, a
continuing written consent and authorization from the licensee at Mont Bleu
Resort by which a representative of the Landlord may, during business hours,
examine and copy all reports and return showing the gross winnings or gross
revenue from gaming licensed and conducted at the Premises. The requirements of
this subparagraph are a condition to this Lease. Such requirements must be met
irrespective of who may be the licensee at the Premises.

 

Section 2.10                                For purposes of this Lease, the term
“Gross Revenues” means all amounts received, whether by cash or credit, from the
operation of all of the facilities and businesses on the Premises and the
Enterprise now known as MontBleu, including, but not limited to, rooms, bars,
restaurants, concessions and gaming, and shall be measured by Lease Year. Gross
Revenues shall expressly exclude: (i) proceeds from the sale, exchange or
voluntary or involuntary disposition of Owner’s property which had not been held
for sale, (ii) such amounts as may be received and held by Owner as security or
in other special deposits (iii) applicable excise, sales, occupancy and use
taxes, or similar government taxes, duties, levies or charges collected directly
from patrons or guests, or as a part of the sales price of any goods, services,
or displays, including gross receipts, admission, cabaret, or similar or
equivalent taxes; (iv) receipts from awards or sales in connection with any
condemnation, from other transfers in lieu of and under the threat of any
condemnation, and other receipts in connection with any condemnation;
(v) proceeds of any insurance, including the proceeds of any business
interruption and/or contingent business interruption insurance; (vi) discounts
(including rebates, credits or charge or credit card commissions);
(vii) gratuities and service charges collected for payment to employees;
(viii) any credits or refunds made to customers, guests or patrons; (ix)interest
income; and (x) any reserve for and/or uncollectible debts as determined in
accordance with generally accepted accounting principles consistently applied.

 

7

--------------------------------------------------------------------------------


 

Section 2.11.   If Tropicana no longer retains the Threshold Interest, as
defined in Section 1.2 above, the rent for each Lease Year provided for in
Section 2.1 (a) and Section 2.1 (b) will, at the election of the Landlord (to be
exercised within one hundred twenty (120) days after receipt of the Notice of
Offer (as defined in Section 10.1) provided by Tenant with respect to the offer
which, if consummated, would result in Tropicana no longer retaining the
Threshold Interest) (the “Election Period”)), either be (a) the fixed rent
calculated as provided in Section 2.2, or (b) the fixed and percentage rent
calculated as provided in Sections 2.3 and 2.4. If Landlord does not notify
Tenant of its election before the end of the Election Period, Landlord shall be
deemed to have elected the rent under subclause (a). Until Landlord has made, or
is deemed to have made, its election, Tenant shall continue to pay the rent then
in effect.

 

IV.                                 The following sentence is added to the end
of Section 5.1 of the Original Lease:

 

Notwithstanding anything in this Lease to the contrary, if Tenant is not in
default under Section 23.7 below and the non-restricted gaming license for the
Premises will not be jeopardized, then Tenant shall have the right, subject to
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, to temporarily close portions of the Premises
to the public in order to perform any renovation, remodeling, maintenance,
capital improvements, repair or other construction-related matters required of
Tenant under this Lease. Landlord’s consent to any such closure shall not be
deemed a representation by Landlord that such closure will not result in a
default of Section 23.7.

 

V.                                     The following sentence is added to the
end Section 6.1 of the Original Lease:

 

The Landlord and Tenant acknowledge that as of the Effective Date the Premises
is not currently in a first class condition and repair, but that Tenant shall be
obligated to ensure the Premises is in first class condition and repair no later
than December 31, 2015. Prior to December 31, 2015, Landlord hereby agrees to
not give Tenant a notice of default (or otherwise declare a default) under this
Lease (including under Section 5.1 or this Section 6.1) due to the Premises not
being in first class condition and repair, provided that Tenant (i) is otherwise
performing all of the maintenance and repair obligations required of Tenant
necessary to keep the Premises in good condition and repair and otherwise
complies with such other obligations to repair and maintain the Premises under
this Section 6.1, and (ii) corrects the Deficiencies (as defined below) in
accordance with the time period set forth in Section 6.6

 

8

--------------------------------------------------------------------------------


 

below (clauses (i) and (ii) are collectively referred to as the “Interim
Maintenance Obligations”).

 

VI.                                 Article VI of the Original Lease is amended
to add the following four new sections:

 

Section 6.3. Starting in 2009, except as set forth below, Tenant must expend at
least five percent (5%) of annual Gross Revenues (as defined in Section 2.10)
(the “CapEx Requirement”) on real property capital expenditures at the Premises,
including, without limitation, the replacement and upgrade of electrical,
plumbing, mechanical, fire safety, and other building systems that have reached
or are imminently close to reaching the end of their useful lives, and the
renovation of guest rooms and other facilities, so as to maintain the Premises
(including the front of the house, the back of the house, and the parking areas)
at all times in a condition that is both first class and competitive with other
hotel-casinos at Stateline, Nevada, and also in compliance with all laws and
regulations of all governmental authorities having jurisdiction over the
Premises; provided, however, that (a) so long as Tenant has performed the
Interim Maintenance Obligations as provided in Section 6.1, Tenant shall not be
required to satisfy the CapEx Requirement for any Lease Year ending prior to
January 1, 2012; and (b) for each Lease Year between January 1, 2012 and January
1, 2016, Tenant shall only be required to spend three and 75/100ths percent
(3.75%) of the CapEx Requirement on real property capital expenditures for the
Premises, with the remainder 1.25% being spent on Other Property (as defined
below); and (c) for each Lease Year after the 2015 Lease Year, no less than
fifty percent (50%) of the CapEx Requirement shall be used on real property
capital expenditures at the Premises and up to fifty percent (50%) of the CapEx
Requirement may be spent on gaming systems, equipment and other furniture, trade
fixtures and equipment used at the Premises (even if not capital in nature)
(collectively “Other Property”), and if Tenant spends more than fifty percent
(50%) of the CapEx Requirement in any Lease Year after the 2015 Lease Year on
Other Property, the amount spent in excess of such 50% threshold for Other
Property may be carried forward and applied towards Tenant’s CapEx Requirement
with respect to Other Property in subsequent Lease Years, provided the
application of such carried forward excess does not exceed 50% of the CapEx
Requirement in any Lease Year.

 

The CapEx Requirement described in this Section 6.3 shall be a minimum, not a
maximum, and the expenditure of the minimum amount shall not create any
presumption of compliance with Section 6.1 or other applicable provisions of
this Lease. Expenditures made for furniture, furnishings and equipment that

 

9

--------------------------------------------------------------------------------


 

do not become a part of the real property under Nevada law, and for gaming
equipment, shall not be considered real property capital expenditures.

 

Section 6.4. In order to assist in determining compliance with the requirements
of Section 6.3, Tenant shall separately keep for the Enterprise accounting
records sufficient to furnish all of the information necessary to compute Gross
Revenues and to determine the amount and nature of the real property capital and
other expenditures made. Such accounting records shall include detailed
information concerning the nature of each expenditure, the date of the
expenditure, and to whom payment was made. All accounting records required to be
kept shall be available for inspection and copying by Landlord or its authorized
agents, attorneys or accountants, at any reasonable time, and shall be made
available at the Premises or at such other location as Landlord and Tenant may
mutually agree, and Tenant shall allow and facilitate the duplication of such
documents by Landlord. Not less than one hundred twenty (120) days after the end
of each Lease Year, the Tenant will provide Landlord with a statement of the
Gross Revenues of the Enterprise for the year, and a statement of amounts spent
pursuant to the requirements of Section 6.3, reported upon and certified by
independent certified public accountants, who may be the auditors for the
Tenant, and a computation approved in writing by those independent certified
public accountants, showing that the provisions of Section 6.3 have been
satisfied for the prior Lease Year. Landlord may, upon notice given to Tenant,
object to such statement and give notice to Tenant under Section 11.1 (b) that
Tenant has failed to comply with the requirements of Section 6.3.

 

Section 6.5. Tenant shall provide to Landlord on an ongoing basis, and in any
event within forty-five (45) days of a written request by Landlord: any and all
test and/or inspection reports obtained or received by Tenant or its affiliates,
agents or attorneys with respect to the condition of the Premises, including,
without limitation, any tests for the presence of asbestos or mold, and any
tests regarding environmental conditions at the Premises. All such documents,
whether in paper or electronic form, shall be produced at the Premises or at
such other location as Landlord and Tenant may mutually agree, and Tenant shall
allow and facilitate the duplication of such documents by Landlord.

 

Section 6.6. Tenant agrees to correct or cause to be corrected the items set
forth in Schedule 1 attached hereto (the “Deficiencies”) by December 31, 2011.
From and after the Effective Date, Tenant shall, subject to Section 26.12 of the
Lease, immediately

 

10

--------------------------------------------------------------------------------


 

commence and diligently pursue, with a reasonably consistent and regular
expenditure of funds, the correction of the Deficiencies. Tenant shall promptly
provide Landlord with an action plan and such other documentation that shows
that the work is proceeding in the manner required under this Lease. Tenant must
update the action plan and provide Landlord with at least one detailed progress
report per quarter on Tenant’s efforts to cure the Deficiencies. Tenant must
permit Landlord and its representatives to observe the efforts to cure the
Deficiencies at all reasonable times. Tenant shall provide Landlord with advance
notice of at least one week prior to undertaking substantial work, and the
notice shall include a description of the work to be performed, so that Landlord
has the opportunity to observe the work. Nothing in this Section 6.6 shall
diminish Tenant’s obligations under the Lease with respect to the condition and
maintenance of the Premises.

 

VII.                             Section 7.3 of the Original Lease is amended in
its entirety to read as follows:

 

(a)   Subject to the provisions of Article XXI concerning confidentiality, at
least thirty (30) days prior to the beginning of each Lease Year, Tenant shall
create and provide a detailed annual budget to Landlord that sets forth, on an
itemized basis, Tenant’s plans for real property capital expenditures on the
Premises and expenditures on furniture, furnishings and equipment for the
Premises. The budget for the 2009 calendar year shall be provided to Landlord on
or before September 30, 2009.

 

(b)  Commencing with the quarter ending March 31, 2009, within thirty (30) days
after the end of each calendar quarter, Tenant shall provide a detailed report
to Landlord that compares, on an itemized basis, actual expenses for such real
property capital expenditures and expenditures on furniture, furnishings and
equipment against budgeted expenses, and which provides detailed explanations
for any substantial deviation from the original budget.

 

(c)  In addition, Tenant shall gather and provide to Landlord, on an ongoing
basis, and in any event within forty-five (45) days of Landlord’s written
request, any and all documents (both paper and electronic) in its possession,
custody or control relating to any past, present or future renovations,
alterations, repairs and/or improvements to the Premises, including without
limitation, plans, drawings, requests for proposals, estimates, contracts,
change orders, spreadsheets, accounting reports, correspondence, progress
reports, and permits. Tenant’s obligation to gather and provide records shall
encompass any records in the possession of its affiliates and agents. All such
documents shall be produced at the

 

11

--------------------------------------------------------------------------------

 


 

Premises or at such other location as Landlord and Tenant may mutually agree,
and Tenant shall allow and facilitate the duplication of such documents by
Landlord.

 

VIII.          Section 10.1 of the Original Lease is amended by lengthening the
period of the Matching Option from 60 days to 120 days.

 

IX.           Section 10.2 of the Original Lease is amended by lengthening the
period in which the closing must occur from 120 days to 180 days after the
notice of exercise of a Matching Option is given.

 

X.            Article X of the Original Lease is amended to add the following
new sections:

 

Section 10.4. The Landlord’s right of first refusal set forth in Section 10.1
above is intended to apply to, and does apply to, (a) any offer to purchase the
Tenant’s rights under the Lease (including such an offer in connection with a
larger transaction to purchase the Enterprise being operated by Tenant on the
Premises), or (b) any direct or indirect transfer of the Tenant. Clause (a) and
clause (b) shall not apply to (i) any such offer or transfer where Tropicana
retains the Threshold Interest, (ii) the foreclosure of a Leasehold Mortgage
made in compliance with Article XIX, or (iii) the first assignment of this Lease
by a Leasehold Mortgagee who has foreclosed upon its Leasehold Mortgage made in
compliance with Article XIX (the exceptions set forth in clauses (i) through
(iii) are referred to collectively as the “Permitted Transfers”). If a transfer
to an affiliated person or entity is later followed by a transfer of some or all
of the ownership interest in such affiliated person or entity to an unaffiliated
person or entity, then such ownership interest transfer shall be considered a
transfer under clause (b) to the extent such unaffiliated person or entity holds
a direct or indirect voting or economic interest in Tenant. In addition,
Landlord’s right of first refusal set forth in Section 10.1 above will apply
even if the offer to purchase Tenant’s rights under the Lease and the Enterprise
is part of a larger transaction involving other properties of Tenant or any
affiliate of Tenant. In any case where the Landlord’s right of first refusal
applies in connection with such a larger transaction, the purchase price for the
Tenant’s rights under the Lease and the Enterprise shall be determined by one or
more qualified person selected by Landlord in Landlord’s sole and absolute
discretion, which purchase price will be determined within the time allowed for
exercising the Matching Option. In any case where Landlord exercises its right
of first refusal, Landlord shall receive a credit against the purchase price
equal to Fifteen Million Dollars ($15,000,000) plus the assignment fee required
by Section 15.1 of this Lease. In connection with a transfer of the Tenant, the
Enterprise or the Tenant’s interest in this Lease, as applicable, which is
neither a

 

12

--------------------------------------------------------------------------------


 

Permitted Transfer nor a transfer of 100% of the Tenant, the Enterprise or the
Tenant’s interest in this Lease, as applicable, then the Landlord’s purchase
right under this section shall apply to all of the Tenant, the Enterprises or
the Tenant’s interest in this Lease, as applicable; and the purchase price for
such entire interest shall be equal to the purchase price for the interest being
transferred multiplied by a fraction the numerator of which is the number one
(1) and the denominator of which is the percentage interest (express as decimal)
being transferred. By way of example, if a 40% interest in the Tenant is being
transferred for a purchase price of $100,000, then the Landlord’s purchase price
for 100% of the Tenant would be $250,000 ($100,000/.40). For the avoidance of
doubt, direct or indirect transfers of Tropicana shall not under any
circumstances be subject to (i) Article XV, (ii) Landlord’s right of first
refusal or (iii) Landlord having the right to exercise the Buy-Out Right.

 

Section 10.5. If Tenant, or any owner or affiliate of Tenant, decides to make
Tenant’s rights under this Lease available for sale, then Tenant shall provide
written notice to Landlord within five (5) business days of making that
decision.

 

XI.           Section 11.1(c) of the Original Lease is hereby amended and
restated in its entirety as follows:

 

After the effectiveness of the Plan, the Tenant or any Guarantor files or
consents to the filing of any petition seeking debtor’s relief or a petition
seeking relief is filed against Tenant and not dismissed within sixty (60) days.

 

XII.         Article XI of the Original Lease is amended to add the following
new sub-sections:

 

Section 11.1(d). Any Guarantor shall revoke or disavow the Guaranty, any
Guarantor shall dissolve or terminate, or an event of default shall occur by any
Guarantor under the Guaranty.

 

Section 11.1(e). The failure by Tenant to provide a replacement Guarantor as
provided in Article XXX below.

 

XIII.          Section 11.2(a) of the Original Lease is amended by deleting the
phrase “any reasonable costs, including but not limited to reasonable attorneys’
fees, incurred by the Landlord in recovering possession of the Premises” and
replacing that phrase with the following phrase and including the following
additional sentence at the end of such sub section:

 

“any other costs necessary to fully compensate Landlord for direct and indirect
costs, one hundred percent (100%) of the actual attorneys’ fees, costs and
expenses (including without limitation the fees of expert consultants and
witnesses) incurred by the

 

13

--------------------------------------------------------------------------------


 

Landlord in recovering possession of the Premises. Tenant agrees that this
provision is not an unenforceable penalty.”

 

XIV.          Section 15.1 of the Original Lease is amended, by revising the
first sentence of that section to read as follows.

 

Subject to the provisions of Article X, Tenant may assign or transfer this
Lease, or sublease the Premises or any material segment thereof, by paying
Landlord an assignment fee equal to the amount of fixed rent for the Lease Year
in which the assignment takes place, plus the sum of Fifteen Million Dollars
($15,000,000); provided, however, that no such assignment fee shall be payable
in connection with any Permitted Transfer (as defined in Section 10.4).

 

During the term of this Lease, the Tenant shall be the licensed operator of the
Premises and shall operate the Enterprise on the Premises.

 

XV.         Sections 15.2, 15.3 and 15.4 of the Original Lease are hereby
deleted in their entirety.

 

XVI.        Section 15.5 of the Original Lease is amended and restated in its
entirety to read as follows:

 

The provisions of this Article XV shall apply to any direct or indirect
transfers of this Lease, including, without limitation, the sale of interests in
any entity owning a direct or indirect interest in Tenant; provided; however,
that the payment of the assignment fee referenced in Section 15.1 shall not
apply to any Permitted Transfer (as defined in Section 10.4).

 

XVII.       Section 19.1 of the Original Lease is amended and restated in its
entirety to read as follows:

 

The Tenant may at any time or times mortgage or otherwise encumber its rights as
Tenant under this Lease (in each case, a “Leasehold Mortgage”) for purposes of
alterations to the Premises as defined in Article VII and/or in connection with
(i) any debtor-in-possession financing arranged by Tropicana, if such
debtor-in-possession financing is in place as of the Effective Date and is not
satisfied through Tropicana’s plan of reorganization, (ii) any exit financing
for Tropicana’s emergence from bankruptcy, (iii) any acquisition financing by
any assignee or purchaser of Tenant, and (iv) any refinancings of any of the
foregoing; provided, however, (A) that all such Leasehold Mortgages are made in
compliance with this Article XIX, (B) the Leasehold Mortgage relating to the
financings described in (iii) and (iv) above will only be permitted if such
Leasehold Mortgage is from an

 

14

--------------------------------------------------------------------------------


 

institutional lender with the ability (financial and otherwise) to perform the
Tenant’s obligations under this Lease, and (C) the Leasehold Mortgage
(s) arising in connection with the financings described in clauses (i) through
(iv) above shall secure no more than the fair market value of Tenant’s leasehold
interest in the Premises (determined at the time the Leasehold Mortgage is
recorded against the Premises) or, if the Leasehold Mortgage is a blanket
mortgage, such Leasehold Mortgage shall provide that it will be released as a
lien against the Lease and Enterprise upon the payment of the fair market value
of Tenant’s leasehold interest in the Premises (determined at the time the
Leasehold Mortgage is recorded against the Premises) stated in such Leasehold
Mortgage. Each Leasehold Mortgage (excluding any Leasehold Mortgage for the debt
described in clauses (i) and (ii) above) shall contain a provision granting
Landlord the right and option, exercisable by written notice within the thirty
(30) day period following the recordation of a notice of default, to purchase
the Leasehold Mortgagee’s (as defined below) position for cash in an amount
equal to the entire balance of the principal and interest due and owing by
Tenant (or if a blanket Leasehold Mortgage, the amount allocated therein to the
Premises) and providing further that Landlord shall have ninety (90) days after
the recordation of a notice of default in which to complete said purchase.
Notwithstanding anything to the contrary set forth in this Article XIX, Landlord
shall not be required to subordinate its fee interest in the Premises to any
Leasehold Mortgage. Any leasehold mortgagee of any leasehold mortgage in
existence as of the Effective Date shall have no right to avail itself of the
provisions of this Article XIX until it has executed the Consent attached to the
Amended and Restated Amendment and its leasehold mortgage is in compliance with
the terms of Article XIX.

 

XVIII.     Section 24.1 is hereby deleted in its entirety and Section 24.2 is
hereby amended and restated in its entirety as follows:

 

The Tenant will have the right to feature the Golf Course in Stateline, Nevada
owned by the Landlord in advertising, promotions, and promotional materials
relating to the Enterprise. In no event shall Tenant advertise that guests at
the Enterprise shall have the privilege of playing on the Golf Course.

 

XIX.        Section 26.9 of the Original Lease is hereby amended in its entirety
to read as follows:

 

(a)   The Landlord may, after providing Tenant reasonable prior written notice,
enter upon the Premises to inspect and photograph them. The right to inspect
includes without limitation the right to test. The testing may include sample
collection, diagnostic testing, intrusive testing, and/or destructive testing.

 

15

--------------------------------------------------------------------------------


 

(b)   The Landlord may, after providing Tenant reasonable prior notice, enter
upon the Premises for purposes of making any repairs which may be essential for
the protection and maintenance of the Premises which the Tenant fails to make
after reasonable notice by Landlord and an opportunity for Tenant to make such
repairs. The cost of any such repairs will be payable immediately upon demand by
the Tenant to the Landlord as additional rent under this Lease.

 

(c)   In exercising its right under this Section 26.9, Landlord agrees that its
entry onto the Premises shall not unreasonably interfere with Tenant’s
operations thereon. Landlord agrees that Tenant shall have the right to have a
representative of Tenant accompany Landlord and its representatives while on the
Premises.

 

XX.           There is hereby added to the Original Lease a new Section 26.15 to
read in full as follows:

 

Section 26.15.        If a party is the prevailing party in any action against
the other to enforce or interpret this Lease, the prevailing party shall be
entitled to the award of 100 percent of its actual attorneys’ fees, costs and
expenses (including without limitation the fees of expert consultants and
witnesses), in addition to any other remedy entered by the Court.

 

XXI.         There is hereby added to the Original Lease a new Section 26.17 to
read in full as follows:

 

Section 26.17.        Tenant covenants and agrees (for itself and on behalf of
its affiliates) not to take any action, directly or indirectly, that challenges,
opposes or in any interferes with the entitlement of the premises on which is
located the hotel-casino currently known as the Horizon Casino Resort to the
benefits and protections afforded structures housing gaming under a
nonrestricted license by the provisions of Article VI of the Tahoe Regional
Planning Compact.

 

XXII.        There is hereby added to the Original Lease a new article,
Article XXIX, to read in full as follows:

 

Tenant covenants to work cooperatively with Landlord with respect to performance
of Tenant’s obligations under the terms of the Lease, and to ensure an orderly
termination of the Lease when such termination occurs. Tenant agrees that
Landlord may, after providing Tenant reasonable prior written notice, have an
owner’s representative on the Premises at reasonable times, and that the
Landlord and its representatives will, after providing Tenant reasonable prior
written notice, have access at reasonable times to the Premises and all
buildings and improvements located thereon, and to all books and records related
thereto (including without

 

16

--------------------------------------------------------------------------------


 

limitation operating reports), in order to monitor and ensure Tenant’s
compliance with the terms and conditions of the Lease. Tenant shall allow and
facilitate the duplication of such books and records by Landlord and its
representatives. Landlord and its representatives will not have any
responsibility for, nor incur any liability with respect to, Tenant’s
operations. Tenant also agrees to cooperate, at Landlord’s sole cost and
expense, with any of Landlord’s efforts relating to permitting, land use,
entitlements and related matters on the Premises, and in connection therewith,
will execute (within ten (10) business days of request) such documents as may be
reasonably necessary to assist Landlord with such efforts.

 

XXIII.       There is hereby added to the Original Lease a new article,
Article XXX, to read in full as follows:

 

On the effective date of the Plan, New Tropicana OpCo, a Delaware corporation
(“Guarantor”), shall execute and deliver to Landlord a Lease Guaranty (the
“Guaranty”) in the form attached hereto as Exhibit B, guaranteeing the
performance of Tenant’s obligations under this Lease. Upon any assignment of
this Lease as provided in Article XV, Tenant shall cause Guarantor, concurrently
with such assignment, to unconditionally reaffirm all of its obligations under
this Lease on a form of reaffirmation reasonably approved by Landlord.

 

The dissolution, termination of existence, or other material event causing or
resulting in a material adverse effect or change with respect to the Guarantor
shall result in a default under this Lease unless Tenant cures such default by
providing a substitute guarantor (who shall execute a new Guaranty) within
thirty (30) days after the event causing such default. Such substitute guarantor
shall have sufficient financial resources in the reasonable judgment of Landlord
to perform its obligations under the Guaranty. Not less than fifteen (15)
business days after Landlord’s written request, Tenant shall provide (or cause
to be provided) to Landlord the most recent financial statement of Guarantor,
upon which the chief financial officer (or an officer holding a similar title)
shall certify that the financial statement is true and correct.

 

Landlord agrees that if (a) Guarantor, no longer owns, directly or indirectly,
the Threshold Interest (substituting Guarantor for Tropicana in the definition
of Threshold Interest) and (b) a new Guaranty has been executed by a new
guarantor who Landlord reasonably believes has sufficient financial resources to
perform its obligations under the Guaranty (collectively, the “Release
Conditions”), then Guarantor may request from Landlord in

 

17

--------------------------------------------------------------------------------


 

writing a release of all obligations of Guarantor under the Guaranty arising
from facts and occurrences occurring after the satisfaction of the Release
Conditions; Landlord shall grant such release provided Landlord is satisfied
that the Release Conditions have been met. In no event shall any guarantor be
released from its obligations under any guaranty except as expressly provided in
this Section.

 

XXIV. There is hereby added to the Original Lease a new article, Article XXXI,
to read in full as follows:

 

Section 31(a). Upon the termination or expiration of this Lease, Tenant shall
unconditionally transfer to Landlord, at no charge and free and clear of all
liens and interests, (a) the trademark “MontBleu” and (b) any other trademarks,
service marks, trade names, and domain names owned by Tenant that incorporate
the “MontBleu” name; provided, however, that Tenant shall retain the “Tropicana”
trademark and all other intellectual property rights (including without
limitation domain names) that utilize or relate to the “Tropicana” name and any
other names, trademarks, or other intellectual property rights that Guarantor
utilizes in or for the property during the term of this Lease. The transfer
provided in this paragraph shall be made pursuant to an agreement or agreements
to be reasonably approved and negotiated in good faith by Landlord and Tenant.
Tenant agrees to execute such documents as may be reasonably required to carry
out the terms and provisions of this Section.

 

Section 31(b). Upon the termination or expiration of this Lease, Tenant shall
grant to Landlord, at no charge, a limited license to use, in the same manner as
used by Tenant at the time of termination or expiration of this Lease and solely
in connection with the Premises property, the other trademarks used by Tenant in
marketing the Premises (excluding the MontBleu trademark) to the extent Tenant
may grant a license in such trademarks and such trademarks are used by Tenant in
connection with the Premises property at the time of termination or expiration
of this Lease, for the twelve (12) month period following the termination or
expiration of this Lease. Such license shall be subject to customary license
terms, including, without limitation, terms regarding quality control and brand
standards. The use right provided in this paragraph shall be made pursuant to an
agreement or agreements to be reasonably approved and negotiated in good faith
by Landlord and Tenant. Tenant agrees to execute such documents as may be
reasonably required to carry out the terms and provisions of this Section.
Except for the limited license contemplated herein, Landlord acknowledges that
it shall have no

 

18

--------------------------------------------------------------------------------


 

additional right to the intellectual property to be licensed to Landlord
pursuant to the terms of this Section.

 

Section 31(c). The provisions of this Article shall survive the termination and
expiration of the Lease.

 

In the case of any inconsistency between the provisions of the Original Lease
and this Amended and Restated Amendment, the provisions of this Amended and
Restated Amendment shall govern and control.

 

Except as expressly modified herein, the Original Lease shall remain in full
force and effect and the Parties shall be bound by all the terms and conditions
thereof and hereof.

 

This Amended and Restated Amendment may be entered into in more than one
counterpart, each of which shall be deemed an original when executed, and which
together shall constitute but one and the same Amended and Restated Amendment.
Each Party may rely on facsimile and PDF signature pages as if such facsimile
and PDF pages were originals.

 

SIGNATURES ON FOLLOWING PAGE

 

19

--------------------------------------------------------------------------------


 

Landlord and Tenant have duly executed this Amended and Restatement Amendment as
of the Effective Date.

 

 

LANDLORD:

 

TENANT:

 

 

 

Edgewood Companies, a Nevada corporation

 

Columbia Properties Tahoe, LLC,

 

 

a Nevada limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Steve Johnson

 

By:

/s/ Scott Butera

 

 

 

 

Scott Butera

Name:

Steve Johnson

 

 

President and Chief Executive Officer

 

 

 

 

 

Its:

Chairman

 

 

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COPY OF ORIGINAL LEASE

 

21

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

FORM OF GUARANTY

 

22

--------------------------------------------------------------------------------


 

GUARANTY

 

This Guaranty is made effective as of                                     ,
2009, by NEW TROPICANA OPCO, INC., a Delaware corporation (“Guarantor”), in
favor of EDGEWOOD COMPANIES, a Nevada corporation formerly known as Park Cattle
Co. (“Park Cattle”).

 

RECITALS

 

A.        Park Cattle, as Landlord, and Columbia Properties Tahoe, LLC (“CPT”),
as assignee of Desert Palace, Inc., as Tenant, are parties to that certain
Amended and Restated Net Lease Agreement (the “2000 Lease”), dated January 1,
2000, involving the Douglas County, Nevada, real property described in the
attachment thereto, as amended by that certain MontBleu Lease Amendment No. 2
dated as of June 12, 2009 (together with the 2000 Lease, the “Lease”).

 

B.         On May 2, 2008, CPT and Tropicana Entertainment, LLC, a Delaware
limited liability company and certain other affiliates filed voluntary petitions
for relief under Chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Proceedings”) in the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”). CPT and certain of its affiliates filed
that certain First Amended Joint Plan of Reorganization of Tropicana
Entertainment, LLC (the “Plan”) with the Bankruptcy Court which has, as of the
date hereof, become effective.

 

C.         Park Cattle has required Guarantor, the sole owner of CPT, to provide
this Guaranty upon the effectiveness of the Plan.

 

GUARANTY

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
acknowledged, Guarantor hereby agrees, covenants and warrants as follows:

 

1.           Guaranty. Guarantor hereby unconditionally and irrevocably
guarantees to Park Cattle, and its successors, endorsees, transferees and
assigns, the full and prompt payment and performance of all indebtedness,
liabilities and obligations under the Lease. The terms “indebtedness,”
“liabilities” and “obligations” are used herein in their most comprehensive
sense and include any and all advances, debts, rent payment obligations, or
other obligations and liabilities, now existing or hereafter arising, whether
voluntary or involuntary and whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and whether recovery
upon such indebtedness, liabilities and obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under the Bankruptcy
Code or other applicable law. The foregoing indebtedness, liabilities and other
obligations of CPT and its successors and assigns (collectively, the
“Obligors”), and all other indebtedness, liabilities and obligations to be paid
by Guarantor in connection with this Guaranty (including any and all amounts due
under Section 13 hereof), shall hereinafter be collectively referred to as the
“Guaranteed Obligations.”

 

2.             Liability of Guarantor. The liability of Guarantor under this
Guaranty shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, Guarantor agrees as follows:

 

1

--------------------------------------------------------------------------------


 

(a)           Guarantor’s liability hereunder shall be the immediate, direct,
and primary obligation of Guarantor, and shall not be contingent upon Park
Cattle’s exercise or enforcement of any remedy it may have against the Obligors
or any other person.

 

(b)           Park Cattle may enforce this Guaranty with respect to the Lease,
upon the occurrence of any breach or default affecting the Lease upon written
notice to Guarantor.

 

(c)           Guarantor’s payment of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge Guarantor’s
liability for any portion of the Guaranteed Obligations remaining unsatisfied.

 

(d)           Guarantor’s liability with respect to the Guaranteed Obligations
shall remain in full force and effect without regard to, and shall not be
impaired or affected by, nor shall Guarantor be exonerated or discharged by, any
of the following events:

 

(i)            any insolvency, bankruptcy, reorganization, arrangement,
adjustment, composition, assignment for the benefit of creditors, liquidation,
winding up or dissolution of Obligors, Guarantor, any other guarantor or any
other person or entity;

 

(ii)           the liability of Obligors, Guarantor, any other guarantor or any
other person or entity for any Guaranteed Obligations due to any statute,
regulation or rule of law, or any invalidity or unenforceability in whole or in
part of any of the Guaranteed Obligations or the Lease;

 

(iii)          any merger, acquisition, consolidation or change in structure of
Obligors, Guarantor or any other guarantor or person, or any sale, lease,
transfer or other disposition of any or all of the assets or ownership interests
of Obligors, Guarantor, any other guarantor or other person or entity;

 

(iv)          any assignment or other transfer, in whole or in part, of Park
Cattle’s interests in and rights under this Guaranty or the Lease, including
Park Cattle’s right to receive payment of the Guaranteed Obligations, or any
assignment or other transfer, in whole or in part, of Park Cattle’s interests in
and to the Guaranteed Obligations;

 

(v)           any claim, defense, counterclaim or setoff, other than that of
full prior performance, that Obligors, Guarantor, any other guarantor or other
party may have or assert, including any defense of incapacity or lack of
corporate or other authority to execute the Lease;

 

(vi)          Park Cattle’s amendment, modification, renewal, extension,
cancellation or surrender of the Lease or any Guaranteed Obligations;

 

(vii)         Park Cattle’s vote, claim, distribution, election, acceptance,
action or inaction in any bankruptcy case related to the Guaranteed Obligations;
or

 

(viii)        any other guaranty, whether by Guarantor or any other party, of
all or any part of the Guaranteed Obligations, or any other indebtedness,
obligations or liabilities of Obligors to Park Cattle.

 

3.             Consents of Guarantor. Guarantor hereby unconditionally consents
and agrees that, without notice and without further assent from Guarantor, all
as Park Cattle may deem advisable, and all without impairing, abridging,
releasing or affecting this Guaranty:

 

2

--------------------------------------------------------------------------------


 

(a)           The amount of the Guaranteed Obligations may be increased or
decreased and additional indebtedness or obligations of Obligors under the Lease
may be incurred, by one or more amendments, modifications, renewals or
extensions of the Lease or otherwise.

 

(b)           The time, manner, place or terms of any payment under the Lease
may be extended or changed, including by an increase or decrease in the rent or
interest rate on any Guaranteed Obligation or any fee or other amount payable
under the Lease, by an amendment, modification or renewal of the Lease or
otherwise.

 

(c)           The time for Obligors’ (or any other party’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under the Lease may be extended, or such performance or compliance
waived, or failure in or departure from such performance or compliance consented
to, all in such manner and upon such terms as Park Cattle may deem proper.

 

(d)           Park Cattle may discharge or release, in whole or in part, any
other guarantor or any other party liable for the payment and performance of all
or any part of the Guaranteed Obligations, and may permit or consent to any such
action or any result of such action, and shall not be liable to any Guarantor
for any failure to collect or enforce payment or performance of the Guaranteed
Obligations from any party.

 

(e)           Park Cattle may request and accept other guaranties of the
Guaranteed Obligations and any other indebtedness, obligations or liabilities of
Obligors to Park Cattle and may, from time to time, in whole or in part,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
any such guaranty and may permit or consent to any such action or the result of
any such action.

 

(f)            Park Cattle may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege (including the right to
accelerate the maturity of any Guaranteed Obligation and any power of sale)
granted by the Lease or other agreement, or otherwise available to Park Cattle,
with respect to the Guaranteed Obligations, even if the exercise of such right,
remedy, power or privilege affects or eliminates any right of subrogation or any
other right of Guarantor against Obligors.

 

Park Cattle agrees to provide Guarantor with timely notice of any of the events
set forth in Paragraphs 3(a) through 3(f) above, but the failure to provide any
such notice shall in no way limit, modify or diminish any of obligations of the
Guarantor hereunder.

 

4.             Guarantors’ Waivers.

 

(a)           Guarantors hereby waive and agree not to assert:

 

(i)            any right to require Park Cattle to marshall assets in favor of
Obligors, Guarantor, any other guarantor or any other party, to proceed against
Obligors, any other guarantor or any other party, or to pursue any other right,
remedy, power or privilege of Park Cattle whatsoever;

 

(ii)           the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Guaranteed Obligations;

 

(iii)          any defense arising by reason of any lack of corporate or other
authority or any other defense of Obligors, Guarantor or any other party;

 

3

--------------------------------------------------------------------------------


 

(iv)          any defense based upon any Park Cattle’s errors or omissions in
the administration of the Guaranteed Obligations except for Park Cattle’s gross
negligence or willful misconduct in connection with such administration;

 

(v)           any rights to set-offs and counterclaims;

 

(vi)          Guarantor’s rights of subrogation, reimbursement, indemnification,
and contribution and any other rights and defenses that are or may become
available with respect to the Guaranteed Obligations to Guarantor by reason of
the legal principles described in and/or the Nevada equivalent of California
Civil Code Sections 2787 to 2855, inclusive;

 

(vii)         any rights or defenses Guarantor may have in respect of their
obligations as guarantors or other surety by reason of any election of remedies
by the creditor;

 

(viii)        without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or which may conflict with the terms of this Guaranty.

 

(b)           Guarantor waives any and all notice of the acceptance of this
Guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by Park
Cattle upon this Guaranty, or the exercise of any right, power or privilege
hereunder. The Guaranteed Obligations shall conclusively be deemed to have been
created, contracted, incurred and permitted to exist in reliance upon this
Guaranty. Except with respect to Park Cattle’s obligation to provide written
notice of default or breaches to the CPT (or its successor tenant) pursuant to
the Lease, Guarantors waive promptness, diligence, presentment, protest, demand
for payment, notice of default, dishonor or nonpayment and all other notices to
or upon Obligors, Guarantor or any other party with respect to the Guaranteed
Obligations.

 

(c)           The obligations of each of the Guarantors hereunder are
independent of and separate from the obligations of Obligors and any other
guarantor and upon the occurrence and during the continuance of any breach or
default under the Lease, a separate action or actions may be brought against any
Guarantor, whether or not Obligors or any such other guarantor is joined therein
or a separate action or actions are brought against Obligors or any such other
guarantor.

 

(d)           Guarantors shall not have any right to require Park Cattle to
obtain or disclose any information with respect to: (i) the financial condition
or character of Obligors or the ability of Obligors to pay and perform the
Guaranteed Obligations; (ii) the Guaranteed Obligations; (iii) the existence or
nonexistence of any other guarantees of all or any part of the Guaranteed
Obligations; (iv) any action or inaction on the part of Park Cattle or any other
party; or (v) any other matter, fact or occurrence whatsoever.

 

5.             Waiver of Subrogation Rights and Subordination. Guarantor shall
not have, shall not directly or indirectly exercise, and hereby waives (a) any
rights that it may acquire by way of subrogation under this Guaranty, by any
payment hereunder or otherwise, (b) any rights of contribution, indemnification,
reimbursement or similar suretyship claims arising out of this Guaranty, and
(c) any other right which it might otherwise have or acquire (in any way
whatsoever) which could entitle it at any time to share or participate in any
right, remedy or security of Park Cattle as against Obligors or other
guarantors, in connection with the Lease. If any amount shall be paid to any
Guarantor on account of the foregoing rights at any time when all the Guaranteed
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of Park Cattle and shall forthwith be paid to Park Cattle to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of

 

4

--------------------------------------------------------------------------------


 

the Lease. Any and all present and future debts and obligations of Obligors to
Guarantor are hereby postponed in favor of and subordinated to the full payment
and performance of all present and future debts and obligations of Obligors to
Park Cattle.

 

6.             Reinstatement. This Guaranty shall continue to be effective or
shall be reinstated and revived, as the case may be, if, for any reason, any
payment of the Guaranteed Obligations by or on behalf of Obligors shall be
rescinded, invalidated, declared to be fraudulent or preferential, set aside,
voided or otherwise required to be repaid to Obligors, its estate, trustee,
receiver or any other person or entity (including under the Bankruptcy Code or
other state or federal law), or must otherwise be restored by Park Cattle,
whether as a result of proceedings in bankruptcy or reorganization or otherwise.
To the extent any payment is so rescinded, set aside, voided or otherwise repaid
or restored, the Guaranteed Obligations shall be revived in full force and
effect without reduction or discharge for such payment. All losses, damages,
costs and expenses that Park Cattle may suffer or incur as a result of any
voided or otherwise set aside payments shall be specifically covered by the
indemnity in favor of Park Cattle contained in Section 13 hereof.

 

7.             Payments. Guarantor hereby agrees, in furtherance of the
foregoing provisions of this Guaranty and not in limitation of any other right
which Park Cattle or any other person or entity may have against Guarantor by
virtue hereof, upon the failure of Obligors to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), Guarantor shall forthwith
pay, or cause to be paid, in cash, to Park Cattle an amount equal to the amount
of the Guaranteed Obligations then due, if any, as aforesaid (including interest
which, but for the filing of a petition in bankruptcy with respect to Obligors,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against Obligors for such interest in any such bankruptcy proceeding).
Guarantor shall make each payment hereunder, unconditionally in full without
set-off, counterclaim or other defense, or deduction for any taxes, on the day
when due in U.S. dollars and in immediately available funds, to Park Cattle. All
such payments shall be promptly applied against the Guaranteed Obligations from
time to time by Park Cattle.

 

8.             Representations and Warranties. Guarantor represents and warrants
to Park Cattle that:

 

(a)           This Guaranty constitutes the legal, valid and binding obligation
of Guarantor, enforceable against Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting rights
of creditors generally, and general principles of equity.

 

(b)           Upon the Plan becoming effective on the date hereof, and after and
giving effect to the incurrence of Guarantor’s obligations under this Guaranty,
Guarantor will not be insolvent.

 

(c)           Guarantor has received at least “reasonably equivalent value” (as
such phrase is used in Section 548 of the Bankruptcy Code, and in comparable
provisions of other applicable law) and more than sufficient consideration to
support its obligations hereunder in respect of the Guaranteed Obligations.

 

(d)           Guarantor hereby acknowledges that it has undertaken its own
independent investigation of the financial condition of Obligors and all other
matters pertaining to this Guaranty and further acknowledge that it is not
relying in any manner upon any representation or statement of Park Cattle with
respect thereto. Guarantor represents and warrants that it has received and
reviewed copies of the Lease and that it is in a position to obtain, and it
hereby assumes full responsibility for obtaining, any additional information
concerning the financial condition of Obligors and any other matters pertinent
hereto that Guarantor may desire.

 

5

--------------------------------------------------------------------------------


 

Guarantor is not relying upon or expecting Park Cattle to furnish to Guarantor
any information now or hereafter in Park Cattle’s possession concerning the
fmancial condition of Obligors or any other matter.

 

(e)           As of the date of this Guaranty, Guarantor owns 100% of the
outstanding equity of CPT.

 

9.             Reporting and Financial Covenants. So long as any Guaranteed
Obligations shall remain unsatisfied, Guarantor will furnish to Park Cattle:

 

(a)           prompt written notice of any other condition or event which has
resulted, or that will be expected to result, in a material adverse effect on
any Obligor or Guarantor;

 

(b)           prompt written notice of when Guarantor no longer owns, directly
or indirectly through one or more affiliates, at least a seventy percent (70%)
voting and economic interest in CPT; and

 

(c)           such other information respecting the operations, properties,
business or condition (financial or otherwise) of Guarantor as Park Cattle may
from time to time reasonably request or as required by the Lease.

 

10.           Further Assurances. So long as any Guaranteed Obligations shall
remain unsatisfied, Guarantor will execute, acknowledge, deliver, file, notarize
and register at its own expense all such further agreements, instruments,
certificates, documents and assurances and perform such acts as Park Cattle
shall deem necessary or appropriate to effectuate the purposes of this Guaranty,
and promptly provide Park Cattle with evidence of the foregoing satisfactory in
form and substance to them.

 

11.           Notices. All notices, demands or other communications given
hereunder shall be in writing and shall be sufficiently given if delivered by
overnight delivery service or sent by registered or certified mail, first class,
postage prepaid, personal delivery or similar written means of communication,
addressed as follows:

 

Guarantor:

 

Tahoe Horizon, LLC

c/o Tropicana Entertainment

3930 Howard Hughes Pkwy

Las Vegas, NV 89169

Attn: Marc Rubinstein

 

with copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attn: Gary E. Axelrod, Esq.

 

Park Cattle:

 

Park Cattle Co.

1300 Buckeye Rd., Suite A

 

6

--------------------------------------------------------------------------------


 

Minden, NV 89423

 

with copy to (which shall not constitute notice):

 

Downey Brand LLP

427 West Plumb Lane

Reno, NV 89509

Attn. Sallie B. Armstrong, Esq.

 

And:

Woodburn and Wedge

6100 Neil Road, Ste. 500

Reno, NV 89511

Attn: Gordon H. DePaoli, Esq.

 

or, subject to the foregoing, such other address with respect to any party
hereto as such party may from time to time notify (as provided above) to the
other party hereto. Any such notice, demand or communication shall be deemed to
have been given if: (a) so mailed, as of the close of the third (3rd) Business
Day following the date so mailed; and (b) if personally delivered, on the date
of delivery; and (c) the next Business Day if mailed by express overnight mail.

 

12.           No Waiver; Cumulative Remedies. No failure on the part of Park
Cattle to exercise, and no delay in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights and remedies under this Guaranty are cumulative
and not exclusive of any rights, remedies, powers and privileges that may be
available to Park Cattle under the Lease or otherwise.

 

13.           Costs and Expenses; Indemnification.

 

(a)           In the event of (i) any action or proceeding or Park Cattle’s
collection or enforcement without institution of litigation proceedings that
involves the protection, preservation or enforcement of Park Cattle’s rights or
Guarantor’s obligations under this Guaranty, or (ii) Park Cattle’s participation
in any proceeding which is authorized under the terms of the Lease, Park Cattle
shall be entitled to payment, upon demand, from Guarantor of all costs and
expenses associated therewith, including reasonable attorneys’ fees and
litigation expenses. Guarantor will pay Park Cattle, upon demand, all reasonable
attorneys’ fees and expenses incurred in the representation of Park Cattle in
any aspect of any bankruptcy or insolvency proceeding initiated by or on behalf
of any Guarantor that concerns any of its obligations to Park Cattle under this
Guaranty, or otherwise. In the event of a judgment against Guarantor concerning
any aspect of this Guaranty, the right to recover post-judgment attorneys’ fees
and all other costs and expenses incurred in enforcing the judgment shall not be
merged into and extinguished by any money judgment. The provisions of this
Section constitute a distinct and severable agreement from the other contractual
rights created by this Guaranty.

 

(b)           In addition, whether or not the transactions contemplated by the
Lease shall be consummated, Guarantor hereby agrees to indemnify Park Cattle,
any affiliate thereof, and their respective directors, officers, employees,
agents, counsel and other advisors (each an “Indemnified Party”), against, and
hold each of them harmless from, any and all liabilities, obligations, losses,
claims, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever, including the reasonable fees
and disbursements

 

7

--------------------------------------------------------------------------------


 

of counsel to an Indemnified Party, which may be imposed on, incurred by, or
asserted against any Indemnified Party, (i) in any way relating to or arising
out of this Guaranty or the Guaranteed Obligations, or (ii) with respect to any
investigation, litigation or other proceeding relating to any of the foregoing,
irrespective of whether the Indemnified Party shall be designated a party
thereto (the “Indemnified Liabilities”); provided, however, that Guarantor shall
not be liable to any Indemnified Party for any portion of such Indemnified
Liabilities to the extent they are found by a final decision of a Court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. If and to the extent that the foregoing
indemnification is for any reason held unenforceable, Guarantor agrees to make
the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.

 

(c)           At the election of any Indemnified Party, Guarantor shall defend
such Indemnified Party using legal counsel reasonably satisfactory to such
Indemnified Party, at the sole cost and expense of Guarantor.

 

(d)           Any amounts payable to Park Cattle under this Section if not paid
upon demand shall bear interest from the date of such demand until paid in full,
at the highest rate of interest provided for under the law (and if no rate is so
provided, then at 8%). The right of Park Cattle under this Section 13 are in
addition to any other indemnification rights it may have against Obligors.

 

14.           Right of Set-Off. Upon the occurrence and during the continuance
of any breach or default under this Guaranty and/or the Lease, Park Cattle is
hereby authorized at any time and from time to time, without notice to Guarantor
(any such notice being expressly waived by Guarantor), to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by Park Cattle to or for
the credit or the account of Guarantor against any and all of the obligations of
Guarantor now or hereafter existing under this Guaranty, irrespective of whether
or not Park Cattle shall have made any demand upon Obligors or Guarantor under
the Lease and although such obligations may be contingent and unmatured. Park
Cattle shall promptly notify Guarantor after any such set-off and application
made by it; provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of Park Cattle
under this Section are in addition to other rights and remedies (including other
rights of set-off) which Park Cattle may have.

 

15.           Survival. All covenants, agreements, representations and
warranties made in this Guaranty survive the execution and delivery of this
Guaranty, and shall continue in full force and effect so long as any Guaranteed
Obligations remain unsatisfied. Without limiting the generality of the
foregoing, the obligations of Guarantor under Section 13 hereof shall survive
the satisfaction of the Guaranteed Obligations.

 

16.           Benefits of Agreement. This Guaranty is entered into for the sole
protection and benefit of Park Cattle and their successors and assigns, and no
other party shall be a direct or indirect beneficiary of, or shall have any
direct or indirect cause of action or claim in connection with, this Guaranty.
Park Cattle, by its acceptance of this Guaranty, shall not have any obligations
under this Guaranty to any person or entity other than Guarantor, and such
obligations shall be limited to those expressly stated herein.

 

17.           Binding Effect; Assignment. This Guaranty shall be binding upon
Guarantor and their successors and assigns, and inure to the benefit of and be
enforceable by Park Cattle and its successors, endorses, transferees and
assigns. Guarantor shall not have the right to assign or transfer their rights
and obligations hereunder without the prior written consent of Park Cattle.

 

8

--------------------------------------------------------------------------------


 

18.           Entire Agreement; Amendments and Waivers. This Guaranty
constitutes the entire agreement of Guarantor with respect to the matters set
forth herein and supersedes any prior agreements, commitments, drafts,
communications, discussions and understandings, oral or written, with respect
thereto. There are no conditions to the full effectiveness of this Guaranty.
This Guaranty may not be amended except by a writing signed by Guarantor and
Park Cattle. No waiver of any rights of Park Cattle under any provision of this
Guaranty or consent to any departure by Guarantor therefrom shall be effective
unless in writing and signed by Park Cattle. Any such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

19.           Limitation on Liability. No claim shall be made by Guarantor
against Park Cattle or any of its affiliates, directors, employees, attorneys or
agents for any special, indirect, exemplary, consequential or punitive damages
in respect of any breach or wrongful conduct (whether or not the claim therefor
is based on contract, tort or duty imposed by law), in connection with, arising
out of or in any way related to the transactions contemplated by this Guaranty
or any act or omission or event occurring in connection therewith, and Guarantor
hereby waives, releases and agrees not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor unless such claim relates to or arises from the willful misconduct
or gross negligence of Park Cattle.

 

20.           Interpretation. This Guaranty is the result of negotiations
between and have been reviewed by counsel to Park Cattle and Guarantor and is
the product of the parties hereto. Accordingly, this Guaranty shall not be
construed against Park Cattle merely because of Park Cattle’s involvement in the
preparation thereof. This Guaranty shall be interpreted in an evenhanded manner
rather than against any party. Captions are for convenience of reference only.
The singular shall include the plural, and the masculine shall include the
feminine.

 

21.           Severability. Whenever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Guaranty
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Guaranty, or the validity or effectiveness of such provision
in any other jurisdiction.

 

22.           Venue. Guarantor hereby submits itself to the jurisdiction of the
courts of the State of Nevada, and agree that any disputes arising hereunder
shall be resolved in a court of competent jurisdiction in Minden, Nevada, or if
there is no such court, then in the court of competent jurisdiction nearest to
Minden, Nevada.

 

23.           Attorneys Fees. In any action to enforce or interpret this
Guaranty, the prevailing party shall be entitled to its reasonable attorneys’
fees, costs and expenses.

 

24.           Confidentiality. The parties to this Guaranty shall keep its terms
confidential, except to the extent necessary to enforce any rights under this
Guaranty.

 

25.           Release From Guaranty. Park Cattle shall release Guarantor from
this Guaranty upon satisfaction of the conditions precedent to such release set
forth in the Lease and upon a new guarantor entering into a new guaranty (on
substantially the same terms as set forth herein) with Park Cattle, which new
guaranty shall include the assumption of and the responsibility for all of
Guarantor’s obligations under this Guaranty existing prior on the date of such
assumption.

 

9

--------------------------------------------------------------------------------


 

Guarantor has executed this Guaranty, as of the date first above written.
Guarantor has read this Guaranty, been advised by legal counsel regarding its
terms, and understand those terms, and have freely and voluntarily entered into
this Guaranty.

 

GUARANTOR:

 

 

 

NEW TROPICANA OPCO, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

Scott Butera

 

Its:

President and Chief Executive Officer

 

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

DEFICIENCY LIST

 

23

--------------------------------------------------------------------------------


 

MONT BLEU DEFICIENCY LIST

 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

Plumbing

 

Abandoned Domestic Hot Water Heat Exchanger and Piping

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

4.1

 

4

 

Columbia Properties Tahoe (“CPT” and/or “Tenant”) will remove abandoned heat
exchanger, cap off associated plumbing, and install redundant heat exchanger if
necessary in accord with cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Plumbing

 

Kitchen Grease Interceptor Enzyme Treatment

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

4.2

 

5

 

Complete; to be removed from Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Plumbing

 

Can Washing Grease Interceptor

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

4.3

 

6

 

Complete; to be removed from Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Plumbing

 

Domestic Hot Water Pumps

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

4.4

 

6

 

Tenant to replace domestic hot water heaters upon failure and/or as reasonably
necessary in accord with cited reference.

 

--------------------------------------------------------------------------------

(1)           Tracking numbers are for identification purposes only. Tracking
numbers followed by * are deficiencies designated as “first priority” by Park
Cattle Co., which the Tenant acknowledges will be afforded appropriate
corrective priority. Tenant agrees to accord first priority to all deficiencies
that implicate life safety or health concerns.

 

(2)           The cited references in this column are specifically incorporated
by reference into this Schedule 2 to the Mont Bleu Term Sheet. Where indicated,
required corrective action is to be performed in accord with the recommendations
in the cited references. Tenant acknowledges receipt of the cited references.

 

1

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

Plumbing

 

Domestic Water Service Meters Certification Record

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

4.5

 

6

 

Tenant to raise water meter above sump and water level to allow for accurate
readings.

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

Plumbing

 

Damaged and Corroded Domestic Hot Water Pipe and Pipe Insulation

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

4.6

 

7

 

Tenant to replace pipe insulation in accord with cited reference; balance of
items in cited reference will not be performed.

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

INTENTIONALLY LEFT BLANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8. *

 

HVAC

 

Casino Built Up Air Handler Repairs

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.1

 

7

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

9.

 

HVAC

 

Rooftop Packaged Air Handlers

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.2

 

10

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

10. *

 

HVAC

 

Casino and Hotel Fire-Rated Wall Construction

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.3

 

12

 

Tenant to correct deficiency in accord with the recommendations in the cited
reference only if required by the March 20, 2009 Study of Fire Protection
Capability for Mont Bleu (William A. Greene)3 as adopted and implemented by the
Tahoe Douglas

 

--------------------------------------------------------------------------------

(3)              Incorporated by this reference.

 

2

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fire Protection District.

 

 

 

 

 

 

 

 

 

 

 

 

 

11. *

 

HVAC

 

Duct Shaft Fire- Rated Wall Construction

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.4

 

13

 

Tenant to correct deficiency in accord with the recommendations in the cited
reference only if required by the March 20, 2009 Study of Fire Protection
Capability for Mont Bleu (William A. Greene) as adopted and implemented by the
Tahoe Douglas Fire Protection District.

 

 

 

 

 

 

 

 

 

 

 

 

 

12. *

 

HVAC

 

Duct Shaft and Rated Wall/Smoke Dampers

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.5

 

14

 

Tenant to correct deficiency in accord with the recommendations in the cited
reference only if required by the March 20, 2009 Study of Fire Protection
Capability for Mont Bleu (William A. Greene) as adopted and implemented by the
Tahoe Douglas Fire Protection District.

 

 

 

 

 

 

 

 

 

 

 

 

 

13. *

 

HVAC

 

Smoke Detector Spacing in Casino

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.6

 

14

 

Tenant to correct deficiency in accord with the recommendations in the cited
reference only if required by the March 20, 2009 Study of Fire Protection
Capability for Mont Bleu (William A. Greene) as adopted and implemented by the
Tahoe Douglas Fire Protection District.

 

 

 

 

 

 

 

 

 

 

 

 

 

14. *

 

HVAC

 

Laundry Room 2 Hour Fire Resistive Wall Construction

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.7

 

14

 

Tenant to correct deficiency in accord with the recommendations in the cited
reference only if required by the March 20, 2009 Study of Fire Protection
Capability for Mont Bleu (William A. Greene) as adopted and implemented by the
Tahoe Douglas

 

3

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

Fire Protection District.

15. *

 

HVAC

 

Laundry Room Rated Wall Duct Penetration FSD

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.8

 

16

 

Tenant to correct deficiency in accord with the recommendations in the cited
reference only if required by the March 20, 2009 Study of Fire Protection
Capability for Mont Bleu (William A. Greene) as adopted and implemented by the
Tahoe Douglas Fire Protection District.

 

 

 

 

 

 

 

 

 

 

 

 

 

16. *

 

HVAC

 

Laundry Room Air Balance

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.9

 

18

 

Tenant has obtained air balance study from Southland. Tenant to implement
recommendations of Southland as related to air balance issues in accord with
recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

17. *

 

HVAC

 

Engineered Smoke Control

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.10

 

20

 

Tenant to correct deficiency in accord with the recommendations in the cited
reference only if required by the March 20, 2009 Study of Fire Protection
Capability for Mont Bleu (William A. Greene) as adopted and implemented by the
Tahoe Douglas Fire Protection District.

 

 

 

 

 

 

 

 

 

 

 

 

 

18. *

 

HVAC

 

Spa and Pool Mechanical Rooms Ventilation and Exhaust

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.11

 

21

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

19.

 

HVAC

 

Supports and Seismic Bracing

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report

 

5.12

 

21

 

Inapplicable; to be removed from Schedule.

 

4

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mechanical, Fire Protection, Plumbing Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20.

 

INTENTIONALLY LEFT BLANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21.

 

HVAC

 

Steam Deaerator

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.14

 

23

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

22.

 

HVAC

 

Flexible Connections at Central Plant Pumps

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.15

 

23

 

Tenant to replace flexible connections at central plant pumps upon failure
and/or as reasonably necessary in accord with recommendations in cited
reference. Replacement program will continue beyond December 31, 2011, through
termination of the lease.

 

 

 

 

 

 

 

 

 

 

 

 

 

23.

 

HVAC

 

Existing Central Plant Pumps

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.16

 

24

 

Tenant to replace existing central plant pumps upon failure and/or as reasonably
necessary in accord with recommendations in cited reference. Replacement program
will continue beyond December 31, 2011, through termination of the Lease.

 

 

 

 

 

 

 

 

 

 

 

 

 

24.

 

HVAC

 

Ventilation Fan in Passenger Elevator Machine Room

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.17

 

25

 

Complete; to be removed from Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

25.

 

HVAC

 

Grease at Kitchen Exhaust Fans and

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report

 

5.18

 

25

 

Tenant to correct deficiency in accord with cited reference by placing on
“Maximo” (or reasonable equivalent)

 

5

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ducts

 

Mechanical, Fire Protection, Plumbing Systems

 

 

 

 

 

preventative maintenance management system and conducting regular preventative
maintenance.

 

 

 

 

 

 

 

 

 

 

 

 

 

26.

 

HVAC

 

Corroded Pipe and Damaged Pipe Insulation

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.19

 

25

 

Tenant to correct deficiency in accord with cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

27.

 

HVAC

 

Health Club Air Distribution

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.20

 

25

 

Tenant to correct deficiency in accord with cite reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

28.

 

HVAC

 

Kitchen Exhaust and General Exhaust Fans

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.21

 

26

 

Tenant to replace kitchen exhaust and general exhaust fans upon failure and/or
as reasonably necessary in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

29.

 

INTENTIONALLY LEFT BLANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30.

 

INTENTIONALLY LEFT BLANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31.

 

HVAC

 

Abandoned Redundant Cooling Tower

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.24

 

27

 

Tenant to correct deficiency in accord with cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

32. *

 

HVAC

 

Miscellaneous Laundry Room Issues

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,

 

5.25

 

27

 

Tenant to correct deficiencies in accord with cited reference.

 

6

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plumbing Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.

 

HVAC

 

Preventative Maintenance Program and Maintenance Staff Level

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

5.26

 

27

 

Tenant to continue in its use of “Maximo” preventative maintenance system or
equivalent.

 

All major building systems and system components will be input into “Maximo” for
preventative maintenance in accord with the manufacturers’ recommendations or
appropriate industry standards for preventive maintenance (where manufacturers’
recommendations are not available), by December 31, 2009.

 

Preventative maintenance on major building systems and components to be
conducted thereafter pursuant to “Maximo” system.

 

Tenant acknowledges that there are currently 16 employees in the
engineering/maintenance department.

 

Tenant to consider hiring, in its discretion, full time in house electrician for
the purpose of correcting the electrical deficiencies set forth in this
schedule.

 

7

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

34.

 

Mechanical/ HVAC Documents Needed(4)

 

 

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

7.1

 

28

 

Tenant to provide the following documents in the cited reference: a, b, c, d, e,
f, I, j, l, m, o, p, v, aa, and bb.

 

Tenant to provide the following documents in the cited reference only to the
extent that corrective action for the deficiencies that the documents relate to
is required by the March 20, 2009 Study of Fire Protection Capability for Mont
Bleu (William A. Greene) as adopted and implemented by the Tahoe Douglas Fire
Protection District: n, q, r, s.

 

Tenant will not be required to provide the remaining documents in the cited
reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

35.

 

Mechanical/ HVAC Recommended Engineering Studies and Designs

 

 

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

7.2

 

30

 

Tenant to provide the following documents in the cited reference: f, 1, o, and
q.

 

Tenant to provide the following documents in the cited reference only to the
extent that corrective action for the deficiencies that the documents relate to
is required by the March 20, 2009 Study of Fire Protection Capability for Mont
Bleu (William A. Greene) as adopted and implemented

 

--------------------------------------------------------------------------------

(4)           The provision of documents as noted in this section shall not
diminish the Tenant’s continuing obligation to provide documents pursuant to the
Mont Bleu Lease Amendment.

 

8

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by the Tahoe Douglas Fire Protection District: c, f, g, h, i, j, k, m, n.

 

Tenant will not be required to provide the remaining documents in the cited
reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

36. *

 

Fire Protection

 

Rooftop Air Handler Smoke Control Capability

 

October 27, 2008
CTG MB Casino and Hotel Condition Assessment Report Mechanical, Fire Protection,
Plumbing Systems

 

6.2

 

28

 

Tenant to correct deficiency in accord with the recommendations in the cited
reference only if required by the March 20, 2009 Study of Fire Protection
Capability for Mont Bleu (William A. Greene) as adopted and implemented by the
Tahoe Douglas Fire Protection District.

 

 

 

 

 

 

 

 

 

 

 

 

 

37.

 

Fire Protection

 

Missing Escutcheons—Main Entry

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

1

 

Tenant to correct the deficiency in accord with the recommendations in the cited
reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

38.

 

Fire Protection

 

Improper Head Spacing—Casino Floor

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

1

 

Tenant to correct deficiency in accord with the recommendations in the cited
reference only if required by the March 20, 2009 Study of Fire Protection
Capability for Mont Bleu (William A. Greene) as adopted and implemented by the
Tahoe Douglas Fire Protection District.

 

 

 

 

 

 

 

 

 

 

 

 

 

39. *

 

Fire Protection

 

Antifreeze Loops— Casino

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

2

 

Complete; item to be removed from Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

40. *

 

Fire Protection

 

Sprinkler Heads— Casino Cage

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

2

 

Tenant to correct the deficiency in accord with the recommendations in the cited
reference.

 

9

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

41.

 

Fire Protection

 

Sprinkler Head—Buffet Area

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

2

 

Tenant to correct the deficiency in accord with the recommendations in the cited
reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

42.

 

Fire Protection

 

Recall Sprinkler Heads—Kitchen Areas

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

3

 

Tenant to correct the deficiency in accord with the recommendations in the cited
reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

43.

 

Fire Protection

 

Sprinkler Heads—Liquor Storage

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

3

 

Tenant to correct the deficiency in accord with the recommendations in the cited
reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

44.

 

Fire Protection

 

Sprinkler Head/Missing Escutcheon—West Entry

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

3

 

Tenant to correct the deficiency in accord with the recommendations in the cited
reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

45.

 

Fire Protection

 

Sprinkler Heads—Loading Dock

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

3

 

Tenant to correct the deficiency in accord with the recommendations in the cited
reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

46.

 

Fire Protection

 

Seismic Bracing—Dry Goods Storage

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

3

 

Tenant to correct the deficiency in accord with the recommendations in the cited
reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

47.

 

Fire Protection

 

Disconnected Sprinkler Heads—Dry Goods Storage

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

3

 

Tenant to correct the deficiency in accord with the recommendations in the cited
reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

48. *

 

Fire Protection

 

Sprinkler Heads—Laundry Room

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

4

 

Tenant to correct the deficiency in accord with the recommendations in the cited
reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

49.

 

Fire Protection

 

Sprinkler Heads/Heat Collectors—

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

4

 

Tenant to correct the deficiency in accord with the recommendations in

 

10

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Catwalk Area

 

 

 

 

 

 

 

the cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

50.

 

Fire Protection

 

Code Compliance

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

4

 

Item to be removed from Schedule; superseded by the March 20, 2009 Study of Fire
Protection Capability for Mont Bleu (William A. Greene) as adopted and
implemented by the Tahoe Douglas Fire Protection District.

 

 

 

 

 

 

 

 

 

 

 

 

 

51. *

 

Fire Protection

 

Tamper Switch Wiring—Dry System for Garage

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

4

 

Complete; item to be removed from Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

52.

 

Fire Protection

 

Standpipes—Garage

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

5

 

Tenant to correct the deficiency in accord with the recommendations in the cited
reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

53.

 

Fire Protection

 

Sprinkler Coverage—Garage

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

5

 

Tenant to correct deficiency in accord with the recommendations in the cited
reference only if required by the March 20, 2009 Study of Fire Protection
Capability for Mont Bleu (William A. Greene) as adopted and implemented by the
Tahoe Douglas Fire Protection District.

 

 

 

 

 

 

 

 

 

 

 

 

 

54.

 

Fire Protection

 

Pipe Hangers—Garage

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

5

 

Tenant to correct deficiency in accord with the recommendations in the cited
reference only if required by the March 20, 2009 Study of Fire Protection
Capability for Mont Bleu (William A. Greene) as adopted and implemented by the
Tahoe Douglas Fire Protection District.

 

11

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

55.

 

Fire Protection

 

Sprinkler Head Condition—Guest Floors 6 and 7

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

6

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

56.

 

Fire Protection

 

Sprinkler Head Coverage—Guest Floors 5, 7, 8, and 9

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

6

 

Complete; item to be removed from Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

57.

 

Fire Protection

 

Control Valves—Floors 3, 4, and 5

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

6

 

Complete; item to be removed from Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

58. *

 

Fire Protection

 

Antifreeze Loops

 

November 6, 2008
Overhead Fire Protection Report

 

 

 

6

 

Complete; item to be removed from Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

59. *

 

Electrical

 

Electrical Code Deficiencies - General

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

2.0.A.

 

5

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

60. *

 

Electrical

 

Other Code Deficiencies

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

2.0.B.

 

7

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

61.

 

Electrical

 

Main Incoming Service Equipment

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.A.

 

8

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

62.

 

Electrical

 

Utility Vault

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.A.1.

 

8

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

63.

 

Electrical

 

Busways

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.A.2.

 

9

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

12

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

64. *

 

Electrical

 

Main Service Switchboard MSB (MSB-1 & MSB-2)

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.A.3.

 

9

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

65.

 

Electrical

 

Main Service Switchboard MSB-3

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.A.4.

 

11

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

66.

 

Electrical

 

Main Service Switchboard MSB-4

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.A.5.

 

12

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

67. *

 

Electrical

 

Emergency Generators

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.B.1.

 

13

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

68. *

 

Electrical

 

Generator Paralleling Switchgear

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.B.2.

 

14

 

Tenant has completed testing set forth in cite reference. Tenant will clean and
calibrate the generator paralleling switchgear in accord with the
recommendations in the cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

69. *

 

Electrical

 

Automatic Transfer Switches ATS-1, ATS-2, & ATS-3, CCB and Fire Pump

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.B.3.

 

15

 

Tenant has completed testing set forth in cite reference. Tenant will clean and
calibrate the automatic transfer switches in accord with the recommendations in
the cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

70.

 

Electrical

 

Emergency Distribution Panel EM-1

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.B.4.

 

16

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

71.

 

Electrical

 

Emergency

 

November 19, 2008

 

3.0.B.5.

 

17

 

Tenant to correct deficiency in accord

 

13

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution Panel EM-2

 

CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

 

 

 

 

with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

72. *

 

Electrical

 

Motor Control Center MCC-DC, MCC-EDME and MCC-DME

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.C.1.

 

18

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

73.

 

Electrical

 

Motor Control Center MCCA (Kitchen)

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.C.2.

 

20

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

74. *

 

Electrical

 

Motor Control Center MCC-PR (Pool Room)

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.C.3.

 

21

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

75.

 

Electrical

 

Motor Control Center MMC-MF (Main Fan Control Room)

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.C.4.

 

22

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

76.

 

Electrical

 

Motor Control Center EMCC (Generator Room)

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.C.5.

 

23

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

77. *

 

Electrical

 

Variable Frequency Drives (VFD)

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.D.1.

 

25

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

78.

 

Electrical

 

Electrical Panelboards

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.E.

 

25

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

79. *

 

Electrical

 

Infrared Scans

 

November 19, 2008
CTG MB Casino and Hotel

 

3.0.F.

 

26

 

Complete; to be removed from

 

14

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Condition Assessment Report Electrical Systems

 

 

 

 

 

Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

80. *

 

Electrical

 

Transformers

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.G.

 

27

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

81.

 

Electrical

 

Electrical Systems Studies

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.H.

 

29

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

82.

 

Electrical

 

Grounding Systems

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.I.

 

29

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

83.

 

Electrical

 

Wiring Devices

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.J.

 

30

 

Tenant to confirm that GFCI’s are installed in all guest rooms and that GFCI’s
are in working order; Tenant to replace non-functioning switches, plugs, and
other wiring devices.

 

 

 

 

 

 

 

 

 

 

 

 

 

84.

 

Electrical

 

Lighting Fixtures

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.K.

 

30

 

Tenant to correct deficiency in accord with recommendations 2 and 3 in cited
reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

85.

 

Electrical

 

Electrical Rooms Identification

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.L.

 

31

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

86.

 

Electrical

 

Documents Requested

 

November 19, 2008
CTG MB Casino and Hotel Condition Assessment Report Electrical Systems

 

3.0.M.

 

31

 

Tenant to provide requested documents in cited reference.

 

15

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

87.

 

Roofing

 

Seaman KEE Roofing

 

October 17, 2008
WJE MontBleu Resort Casino & Spa Roofing Condition Report

 

 

 

2

 

Tenant to correct the deficiency in accord with the recommendations in the cited
reference modified as follows:

 

1.  Tenant to perform roof inspections and maintenance in accord with the
applicable warranties;

 

2.  Tenant to repair damage noted in drawing A101;

 

3.  Tenant to review technique used to attach the roofing membrane over the
stucco substrate of the tower cornice. Tenant to take reasonably appropriate
corrective action if method of attachment will not provide code required
wind-uplift resistance.

 

 

 

 

 

 

 

 

 

 

 

 

 

88. *

 

Roofing

 

Carlisle TP Roofing

 

October 17, 2008
WJE MontBleu Resort Casino & Spa Roofing Condition Report

 

 

 

2

 

Tenant to correct the deficiency in accord with the recommendations in the cited
reference modified as follows:

 

1.  Tenant to perform roof inspections and maintenance in accord with the
applicable warranties;

 

2.  Tenant to take reasonably appropriate corrective action to address the
presence of moisture in the roof assembly as set forth in the March 10, 2008,
report of James Strong of Wiss, Janney, Elstner &

 

16

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Associates. (5)

 

Tenant acknowledges receipt of the foregoing report.

 

 

 

 

 

 

 

 

 

 

 

 

 

89.

 

Roofing

 

Modified Bitumen Roofing

 

October 17, 2008
WJE MontBleu Resort Casino & Spa Roofing Condition Report

 

 

 

2

 

Tenant to correct deficiency in accord with the recommendations in the cited
reference as modified, if at all, by the work that the parties agree is
reasonably necessary relative to the garage elevator and stairwell penthouses.
In any event, the roofs on the garage elevator and stairwell penthouses will be
replaced by 2011.

 

 

 

 

 

 

 

 

 

 

 

 

 

90. *

 

Roofing

 

Pool Deck Waterproofing

 

October 17, 2008
WJE MontBleu Resort Casino & Spa Roofing Condition Report

 

 

 

3

 

Tenant will correct the deficiency in accord with the recommendations in the
cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

91.

 

Roofing

 

Walls Adjacent to Roofs

 

October 17, 2008
WJE MontBleu Resort Casino & Spa Roofing Condition Report

 

 

 

4

 

Tenant to correct deficiency in accord with the recommendations in the cited
reference; provided, however, that the work will be coordinated with the
exterior work set forth in items 96-103.

 

 

 

 

 

 

 

 

 

 

 

 

 

92. *

 

Roofing

 

Sheet Metal Copings

 

October 17, 2008
WJE MontBleu Resort Casino & Spa Roofing Condition Report

 

 

 

4

 

Tenant to correct the deficiency in accord with the recommendations in the cited
reference modified as follows:

 

Tenant will take reasonably

 

--------------------------------------------------------------------------------

(5)           Incorporated by this reference.

 

17

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

appropriate corrective action with regard to recommendations 1, 2, 3, and 4, all
in accordance with recommendation 5, and will observe the recommendation in item
6 in performing such work.

 

 

 

 

 

 

 

 

 

 

 

 

 

93.

 

Roofing

 

Roof Drainage

 

October 17, 2008
WJE MontBleu Resort Casino & Spa Roofing Condition Report

 

 

 

5

 

Disputed; parties to meet and confer in good faith to identify material
deficiencies relative to roof drainage and to develop a mutually acceptable
scope of repair to be implemented by December 31, 2011.

 

 

 

 

 

 

 

 

 

 

 

 

 

94.

 

Roofing

 

Roof Top Equipment Attachment

 

October 17, 2008
WJE MontBleu Resort Casino & Spa Roofing Condition Report

 

 

 

5

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

95.

 

Roofing

 

General Recommendations

 

October 17, 2008
WJE MontBleu Resort Casino & Spa Roofing Condition Report

 

 

 

5

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

96. *

 

Exterior

 

Sealant

 

October 21, 2008
WJE MontBleu Resort Casino & Spa Façade Condition Report

 

 

 

2

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

97. *

 

Exterior

 

Balconies

 

October 21, 2008
WJE MontBleu Resort Casino & Spa Façade Condition Report

 

 

 

2

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

98.

 

Exterior

 

Stucco

 

October 21, 2008
WJE MontBleu Resort Casino

 

 

 

2

 

Tenant to correct deficiency in accord with recommendations in cited

 

18

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

& Spa Façade Condition Report

 

 

 

 

 

reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

99.

 

Exterior

 

Concrete Masonry Units (CMU)

 

October 21, 2008
WJE MontBleu Resort Casino & Spa Façade Condition Report

 

 

 

3

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

100.

 

Exterior

 

Coatings

 

October 21, 2008
WJE MontBleu Resort Casino & Spa Façade Condition Report

 

 

 

3

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

101. *

 

Exterior

 

Curtain Wall

 

October 21, 2008
WJE MontBleu Resort Casino & Spa Façade Condition Report

 

 

 

3

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

102.

 

Exterior

 

Lower Cornices

 

October 21, 2008
WJE MontBleu Resort Casino & Spa Façade Condition Report

 

 

 

5

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

103.

 

Exterior

 

Tower Cornice

 

October 21, 2008
WJE MontBleu Resort Casino & Spa Façade Condition Report

 

 

 

5

 

Tenant to correct deficiency in accord with recommendations in cited reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

104.

 

Exterior

 

Glued Laminated Timbers (Glulam)

 

October 21, 2008
WJE MontBleu Resort Casino & Spa Façade Condition Report

 

 

 

6

 

Tenant will clean and seal the glulam beams.

 

 

 

 

 

 

 

 

 

 

 

 

 

105.

 

Exterior

 

Site Concrete

 

October 21, 2008
WJE MontBleu Resort Casino

 

 

 

6

 

Tenant to correct deficiency in accord with recommendations in cited

 

19

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

& Spa Façade Condition Report

 

 

 

 

 

reference.

 

 

 

 

 

 

 

 

 

 

 

 

 

106.

 

Exterior

 

Miscellaneous

 

October 21, 2008
WJE MontBleu Resort Casino & Spa Façade Condition Report

 

 

 

6

 

Tenant to correct the deficiency in accord with the recommendations in cited
reference in accord with the protocols set forth in Wise Consulting’s MontBleu
Resort Casino & Spa Facility Wide Fungal Assessment, February, 2009, and to
perform any related and additional hygiene work as recommended in the MontBleu
Resort Casino & Spa Facility Wide Fungal Assessment.

 

 

 

 

 

 

 

 

 

 

 

 

 

107. *

 

Mold/Hygiene

 

Guest Rooms and Fan Coil Units

 

October 17, 2008
Exponent Report of Industrial Hygiene Investigation and Recommendations

 

Table 2

 

1

 

Tenant to correct the deficiency in accord with the recommendations in cited
reference in accord with the protocols set forth in Wise Consulting’s MontBleu
Resort Casino & Spa Facility Wide Fungal Assessment, February, 2009, and to
perform any related and additional hygiene work as recommended in the MontBleu
Resort Casino & Spa Facility Wide Fungal Assessment.

 

 

 

 

 

 

 

 

 

 

 

 

 

108.

 

Mold/Hygiene

 

Roof Mounted Packaged Air Handling Units

 

October 17, 2008
Exponent Report of Industrial Hygiene Investigation and Recommendations

 

Table 2

 

1

 

Tenant to correct the deficiency in accord with the recommendations in cited
reference in accord with the protocols set forth in Wise Consulting’s MontBleu
Resort Casino & Spa Facility Wide Fungal Assessment, February, 2009, and to
perform any related and additional hygiene work as recommended in the

 

20

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MontBleu Resort Casino & Spa Facility Wide Fungal Assessment.

 

 

 

 

 

 

 

 

 

 

 

 

 

109.

 

Mold/Hygiene

 

Main Fan Room

 

October 17, 2008
Exponent Report of Industrial Hygiene Investigation and Recommendations

 

Table 2

 

1

 

Tenant to correct the deficiency in accord with the recommendations in cited
reference in accord with the protocols set forth in Wise Consulting’s MontBleu
Resort Casino & Spa Facility Wide Fungal Assessment, February, 2009, and to
perform any related and additional hygiene work as recommended in the MontBleu
Resort Casino & Spa Facility Wide Fungal Assessment.

 

 

 

 

 

 

 

 

 

 

 

 

 

110.

 

Mold/Hygiene

 

Pool/Spa

 

October 17, 2008
Exponent Report of Industrial Hygiene Investigation and Recommendations

 

Table 2

 

1

 

Complete; item to be removed from Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

111.

 

Mold/Hygiene

 

Stairwell, 8th Floor, A Wing

 

October 17, 2008
Exponent Report of Industrial Hygiene Investigation and Recommendations

 

Table 2

 

2

 

Tenant to correct the deficiency in accord with the recommendations in cited
reference in accord with the protocols set forth in Wise Consulting’s MontBleu
Resort Casino & Spa Facility Wide Fungal Assessment, February, 2009, and to
perform any related and additional hygiene work as recommended in the MontBleu
Resort Casino & Spa Facility Wide Fungal Assessment.

 

 

 

 

 

 

 

 

 

 

 

 

 

112.

 

Mold/Hygiene

 

Housekeeping Rooms

 

October 17, 2008
Exponent Report of Industrial Hygiene Investigation and Recommendations

 

Table 2

 

2

 

Tenant to correct the deficiency in accord with the recommendations in cited
reference in accord with the protocols set forth in Wise

 

21

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Consulting’s MontBleu Resort Casino & Spa Facility Wide Fungal Assessment,
February, 2009, and to perform any related and additional hygiene work as
recommended in the MontBleu Resort Casino & Spa Facility Wide Fungal Assessment.

 

 

 

 

 

 

 

 

 

 

 

 

 

113.

 

Mold/Hygiene

 

Fire Exit Corridors

 

October 17, 2008
Exponent Report of Industrial Hygiene Investigation and Recommendations

 

Table 2

 

2

 

Tenant to correct the deficiency in accord with the recommendations in cited
reference in accord with the protocols set forth in Wise Consulting’s MontBleu
Resort Casino & Spa Facility Wide Fungal Assessment, February, 2009, and to
perform any related and additional hygiene work as recommended in the MontBleu
Resort Casino & Spa Facility Wide Fungal Assessment.

 

 

 

 

 

 

 

 

 

 

 

 

 

114.

 

Mold/Hygiene

 

Roof and Wall Cavities (Tower Cornice)

 

October 17, 2008
Exponent Report of Industrial Hygiene Investigation and Recommendations

 

Table 2

 

2

 

Complete; item to be removed from Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

115.

 

Mold/Hygiene

 

Men’s Spa Showers

 

October 17, 2008
Exponent Report of Industrial Hygiene Investigation and Recommendations

 

Table 2

 

2

 

Complete; item to be removed from Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

116.

 

Mold/Hygiene

 

Carpet at Hallway Between Garage and Retail Space/North Exterior

 

October 17, 2008
Exponent Report of Industrial Hygiene Investigation and Recommendations

 

Table 2

 

2

 

Complete; item to be removed from Schedule.

 

22

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

117.

 

Mold/Hygiene

 

Buffet Waitress Station

 

October 17, 2008
Exponent Report of Industrial Hygiene Investigation and Recommendations

 

Table 2

 

2

 

Complete; item to be removed from Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

118.

 

Mold/Hygiene

 

Main Kitchen, Storage Closet

 

October 17, 2008
Exponent Report of Industrial Hygiene Investigation and Recommendations

 

Table 2

 

2

 

Tenant to correct the deficiency in accord with the recommendations in cited
reference in accord with the protocols set forth in Wise Consulting’s MontBleu
Resort Casino & Spa Facility Wide Fungal Assessment, February, 2009, and to
perform any related and additional hygiene work as recommended in the MontBleu
Resort Casino & Spa Facility Wide Fungal Assessment.

 

 

 

 

 

 

 

 

 

 

 

 

 

119.

 

Mold/Hygiene

 

Utility Elevator for Former Stone Street

 

October 17, 2008
Exponent Report of Industrial Hygiene Investigation and Recommendations

 

Table 2

 

2

 

Complete; item to be removed from Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

120. *

 

Asbestos

 

Facility Wide Asbestos Survey

 

November 6, 2008
SCS Engineers Inspections and Materials Testing Report

 

 

 

2

 

Item complete; Recommendations in facility wide asbestos survey to be observed
going forward.

 

 

 

 

 

 

 

 

 

 

 

 

 

121. *

 

Garage

 

Cracking of Post Tensioned Slabs and Girders on Uppermost Level

 

November 18, 2008
WJE Mont Bleu Garage Condition Assessment

 

 

 

2

 

Pending. Awaiting Tenant’s consultant’s report relative to the garage
deficiencies and response to WJE’s November 18, 2008, Mont Bleu Garage Condition
Assessment. Upon receipt of the Tenant’s garage consultant’s report, Tenant and
Park Cattle will meet and confer in good faith to determine and agree upon what
work is reasonably necessary to

 

23

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

correct the identified deficiency. Tenant will thereafter complete such work by
December 31, 2011.

 

 

 

 

 

 

 

 

 

 

 

 

 

122. *

 

Garage

 

Damage to Post Tensioning Tendons

 

November 18, 2008
WJE Mont Bleu Garage Condition Assessment

 

 

 

2

 

Pending. Awaiting Tenant’s consultant’s report relative to the garage
deficiencies and response to WJE’s November 18, 2008, Mont Bleu Garage Condition
Assessment. Upon receipt of the Tenant’s garage consultant’s report, Tenant and
Park Cattle will meet and confer in good faith to determine and agree upon what
work is reasonably necessary to correct the identified deficiency. Tenant will
thereafter complete such work by December 31, 2011.

 

 

 

 

 

 

 

 

 

 

 

 

 

123.*

 

Garage

 

Movement of and Damage to Parapets

 

November 18, 2008
WJE Mont Bleu Garage Condition Assessment

 

 

 

2

 

Pending. Awaiting Tenant’s consultant’s report relative to the garage
deficiencies and response to WJE’s November 18, 2008, Mont Bleu Garage Condition
Assessment. Upon receipt of the Tenant’s garage consultant’s report, Tenant and
Park Cattle will meet and confer in good faith to determine and agree upon what
work is reasonably necessary to correct the identified deficiency. Tenant will
thereafter complete such work by December 31, 2011.

 

 

 

 

 

 

 

 

 

 

 

 

 

124. *

 

Garage

 

Spalling of Concrete and Corrosion of Steel

 

November 18, 2008
WJE Mont Bleu Garage Condition Assessment

 

 

 

2

 

Pending. Awaiting Tenant’s consultant’s report relative to the garage
deficiencies and response to WJE’s November 18, 2008, Mont

 

24

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bleu Garage Condition Assessment. Upon receipt of the Tenant’s garage
consultant’s report, Tenant and Park Cattle will meet and confer in good faith
to determine and agree upon what work is reasonably necessary to correct the
identified deficiency. Tenant will thereafter complete such work by December 31,
2011.

 

 

 

 

 

 

 

 

 

 

 

 

 

125. *

 

Garage

 

Chloride Ingress

 

November 18, 2008
WJE Mont Bleu Garage Condition Assessment

 

 

 

3

 

Pending. Awaiting Tenant’s consultant’s report relative to the garage
deficiencies and response to WJE’s November 18, 2008, Mont Bleu Garage Condition
Assessment. Upon receipt of the Tenant’s garage consultant’s report, Tenant and
Park Cattle will meet and confer in good faith to determine and agree upon what
work is reasonably necessary to correct the identified deficiency. Tenant will
thereafter complete such work by December 31, 2011.

 

 

 

 

 

 

 

 

 

 

 

 

 

126. *

 

Garage

 

Freeze Thaw Damage

 

November 18, 2008
WJE Mont Bleu Garage Condition Assessment

 

 

 

4

 

Pending. Awaiting Tenant’s consultant’s report relative to the garage
deficiencies and response to WJE’s November 18, 2008, Mont Bleu Garage Condition
Assessment. Upon receipt of the Tenant’s garage consultant’s report, Tenant and
Park Cattle will meet and confer in good faith to determine and agree upon what
work is reasonably necessary to correct the identified deficiency. Tenant will
thereafter complete such

 

25

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

work by December 31, 2011.

 

 

 

 

 

 

 

 

 

 

 

 

 

127. *

 

Garage

 

Diagonal Cracking in Columns

 

November 18, 2008
WJE Mont Bleu Garage Condition Assessment

 

 

 

4

 

Pending. Awaiting Tenant’s consultant’s report relative to the garage
deficiencies and response to WJE’s November 18, 2008, Mont Bleu Garage Condition
Assessment. Upon receipt of the Tenant’s garage consultant’s report, Tenant and
Park Cattle will meet and confer in good faith to determine and agree upon what
work is reasonably necessary to correct the identified deficiency. Tenant will
thereafter complete such work by December 31, 2011.

 

 

 

 

 

 

 

 

 

 

 

 

 

128. *

 

Garage

 

Control and Drainage of Water

 

November 18, 2008
WJE Mont Bleu Garage Condition Assessment

 

 

 

5

 

Pending. Awaiting Tenant’s consultant’s report relative to the garage
deficiencies and response to WJE’s November 18, 2008, Mont Bleu Garage Condition
Assessment. Upon receipt of the Tenant’s garage consultant’s report, Tenant and
Park Cattle will meet and confer in good faith to determine and agree upon what
work is reasonably necessary to correct the identified deficiency. Tenant will
thereafter complete such work by December 31, 2011.

 

 

 

 

 

 

 

 

 

 

 

 

 

129. *

 

Garage

 

General Lack of Upkeep

 

November 18, 2008
WJE Mont Bleu Garage Condition Assessment

 

 

 

5

 

Pending. Awaiting Tenant’s consultant’s report relative to the garage
deficiencies and response to WJE’s November 18, 2008, Mont Bleu Garage Condition
Assessment. Upon receipt of the Tenant’s garage

 

26

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

consultant’s report, Tenant and Park Cattle will meet and confer in good faith
to determine and agree upon what work is reasonably necessary to correct the
identified deficiency. Tenant will thereafter complete such work by December 31,
2011.

 

 

 

 

 

 

 

 

 

 

 

 

 

130. *

 

INTENTIONALLY LEFT BLANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

131. *

 

Garage

 

Poor Quality and Incomplete Repairs

 

November 18, 2008
WJE Mont Bleu Garage Condition Assessment

 

 

 

6

 

Pending. Awaiting Tenant’s consultant’s report relative to the garage
deficiencies and response to WJE’s November 18, 2008, Mont Bleu Garage Condition
Assessment. Upon receipt of the Tenant’s garage consultant’s report, Tenant and
Park Cattle will meet and confer in good faith to determine and agree upon what
work is reasonably necessary to correct the identified deficiency. Tenant will
thereafter complete such work by December 31, 2011.

 

 

 

 

 

 

 

 

 

 

 

 

 

132. *

 

Garage

 

Specific Review of the Reigstad Report

 

November 18, 2008
WJE Mont Bleu Garage Condition Assessment

 

 

 

6

 

Pending. Awaiting Tenant’s consultant’s report relative to the garage
deficiencies and response to WJE’s November 18, 2008, Mont Bleu Garage Condition
Assessment. Upon receipt of the Tenant’s garage consultant’s report, Tenant and
Park Cattle will meet and confer in good faith to determine and agree upon what
work is reasonably necessary to correct the identified deficiency. Tenant will
thereafter complete such

 

27

--------------------------------------------------------------------------------


 

TRACKING(1)

 

CATEGORY

 

DEFICIENCY

 

REFERENCE(2)

 

SECTION

 

PAGE

 

REQUIRED ACTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

work by December 31, 2011.

 

 

 

 

 

 

 

 

 

 

 

 

 

133. *

 

Garage

 

Overall Disrepair of Grounds

 

November 18, 2008
WJE Mont Bleu Garage Condition Assessment

 

 

 

7

 

Pending. Awaiting Tenant’s consultant’s report relative to the garage
deficiencies and response to WJE’s November 18, 2008, Mont Bleu Garage Condition
Assessment. Upon receipt of the Tenant’s garage consultant’s report, Tenant and
Park Cattle will meet and confer in good faith to determine and agree upon what
work is reasonably necessary to correct the identified deficiency. Tenant will
thereafter complete such work by December 31, 2011.

 

28

--------------------------------------------------------------------------------


 

CONSENT

 

The undersigned hereby consents to the terms of the MontBleu Lease Amendment
No. 2 and agrees to be bound by the terms of Article XIX thereof. The signatory
to this Consent represents and warrants that such signatory has the full power
and authority to sign this Consent and to bind any entity on behalf of which the
signatory has signed this Consent. Nothing in this Consent shall be deemed an
acknowledgement by the owner of such real property (or any of its owners,
employees, agents or representatives) of the existence or extent of any such
interest.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

STATE OF

 

          )

 

          )    ss.

COUNTY OF

 

          )

 

On

 

, before me,

 

,

 

Date

 

Name And Title Of Officer (e.g. “Jane Doe, Notary Public”)

 

personally appeared

 

,

 

Name(s) of Signer(s)

 

proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State
of                                        that the foregoing paragraph is true
and correct.

 

WITNESS my hand and official seal.

 

24

--------------------------------------------------------------------------------